Exhibit 10.1

FORM OF SUBORDINATED NOTE PURCHASE AGREEMENT

This SUBORDINATED NOTE PURCHASE AGREEMENT (this “Agreement”) is dated as of
July 24, 2020, and is made by and between Spirit of Texas Bancshares, Inc., a
Texas corporation (the “Company”), and the purchaser of the Subordinated Note
(as defined herein) identified on the signature page hereto (the “Purchaser”
and, together with the several other purchasers of the Subordinated Notes, the
“Purchasers”).

RECITALS

WHEREAS, the Company has requested that the Purchasers purchase from the Company
up to $37 million in aggregate principal amount of Subordinated Notes, which
aggregate principal amount is intended to qualify as Tier 2 Capital (as defined
herein);

WHEREAS, the Company has engaged Performance Trust Capital Partners, LLC, as its
exclusive placement agent (“Placement Agent”) for the offering of the
Subordinated Notes;

WHEREAS, each of the Purchasers is an institutional “accredited investor” as
such term is defined in Rule 501(a)(1), (2), (3) or (7) of Regulation D
(“Regulation D”) promulgated under the Securities Act of 1933, as amended (the
“Securities Act”), or a “qualified institutional buyer” as such term is defined
in Rule 144A of Regulation D (“QIB”);

WHEREAS, the offer and sale of the Subordinated Notes by the Company is being
made in reliance upon the exemptions from registration available under
Section 4(a)(2) of the Securities Act and Rule 506(b) of Regulation D; and

WHEREAS, each Purchaser is willing to purchase from the Company a Subordinated
Note in the principal amount set forth on such Purchaser’s signature page to the
Subordinated Note Purchase Agreement by and between the Company and such
Purchaser (the “Subordinated Note Amount”) in accordance with the terms, subject
to the conditions and in reliance on, the recitals, representations, warranties,
covenants and agreements set forth herein and in the Subordinated Notes.

NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree as follows:

AGREEMENT

 

1.

DEFINITIONS.

1.1.    Defined Terms. The following capitalized terms used in this Agreement
and in the Subordinated Notes have the meanings defined or referenced below.
Certain other capitalized terms used only in specific sections of this Agreement
may be defined in such sections.

“Affiliate(s)” means, with respect to any Person, such Person’s immediate family
members, partners, members or parent and subsidiary corporations, and any other
Person directly or indirectly controlling, controlled by, or under common
control with said Person and its respective Affiliates.

“Agreement” has the meaning set forth in the preamble hereto.



--------------------------------------------------------------------------------

“Applicable Procedures” means, with respect to any transfer or exchange of or
for beneficial interests in any Subordinated Note represented by a global
certificate, the rules and procedures of DTC that apply to such transfer or
exchange.

“Bank” means Spirit of Texas Bank, SSB, a Texas state savings bank and
wholly-owned subsidiary of the Company.

“Business Day” means any day other than a Saturday, Sunday or any other day on
which banking institutions in the State of Texas are permitted or required by
any applicable law or executive order to close.

“Bylaws” means the Amended and Restated Bylaws of the Company, as amended, as in
effect on the Closing Date.

“Charter” means the Second Amended and Restated Certificate of Formation of the
Company, as amended, as in effect on the Closing Date.

“Closing” has the meaning set forth in Section 2.2.

“Closing Date” means July 24, 2020.

“Company” has the meaning set forth in the preamble hereto and shall include any
successors to the Company.

“Company Covered Person” has the meaning set forth in Section 4.3(d).

“Company’s Reports” means (a) the Company’s Annual Report on Form 10-K filed
with the Securities and Exchange Commission on March 16, 2020, as amended, which
contains the Company’s audited consolidated balance sheet as of December 31,
2019, and the related statements of income, comprehensive income, changes in
shareholders’ equity and cash flows for the year ended December 31, 2019,
(b) the Company’s Quarterly Report on Form 10-Q for the fiscal quarter ended
March 31, 2020, and the related consolidated statements of income, comprehensive
income, changes in shareholders’ equity and cash flows for the fiscal quarter
ended March 31, 2020; (c) the Report of Condition and Income of the Bank for the
period ended March 31, 2020 and (d) the Company’s reports for the period ended
December 31, 2019 as filed with the Federal Reserve as required by regulations
of the Federal Reserve.

“Disbursements” has the meaning set forth in Section 3.1.

“Disqualification Event” has the meaning set forth in Section 4.3(d).

“DTC” means the Depository Trust Company.

“Equity Interest” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation, and any
and all warrants, options or other rights to purchase any of the foregoing.

“Event of Default” has the meaning set forth in the Subordinated Notes.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“FDIC” means the Federal Deposit Insurance Corporation.

“Federal Reserve” means the Board of Governors of the Federal Reserve System.

 

2



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America.

“Global Note” has the meaning set forth in Section 3.1.

“Governmental Agency(ies)” means, individually or collectively, any federal,
state, county or local governmental department, commission, board, regulatory
authority or agency (including, without limitation, each applicable Regulatory
Agency) with jurisdiction over the Company or a Subsidiary.

“Governmental Licenses” has the meaning set forth in Section 4.4.

“Hazardous Materials” means flammable explosives, asbestos, urea formaldehyde
insulation, polychlorinated biphenyls, radioactive materials, hazardous wastes,
toxic or contaminated substances or similar materials, including, without
limitation, any substances which are “hazardous substances,” “hazardous wastes,”
“hazardous materials” or “toxic substances” under the Hazardous Materials Laws
and/or other applicable environmental laws, ordinances or regulations.

“Hazardous Materials Laws” mean any laws, regulations, permits, licenses or
requirements pertaining to the protection, preservation, conservation or
regulation of the environment which relates to real property, including: the
Clean Air Act, as amended, 42 U.S.C. § 7401 et seq.; the Federal Water Pollution
Control Act, as amended, 33 U.S.C. § 1251 et seq.; the Resource Conservation and
Recovery Act of 1976, as amended, 42 U.S.C. § 6901 et seq.; the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended
(including the Superfund Amendments and Reauthorization Act of 1986), 42 U.S.C.
§ 9601 et seq.; the Toxic Substances Control Act, as amended, 15 U.S.C. § 2601
et seq.; the Occupational Safety and Health Act, as amended, 29 U.S.C. § 651,
the Emergency Planning and Community Right-to-Know Act of 1986, 42 U.S.C.
§ 11001 et seq.; the Mine Safety and Health Act of 1977, as amended, 30 U.S.C.
§ 801 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 300f et seq.; and all
comparable state and local laws, laws of other jurisdictions or orders and
regulations.

“Indebtedness” means: (a) all items arising from the borrowing of money that,
according to GAAP as in effect from time to time, would be included in
determining total liabilities as shown on the consolidated balance sheet of the
Company; and (b) all obligations secured by any lien in property owned by the
Company or any Subsidiary whether or not such obligations shall have been
assumed; provided, however, Indebtedness shall not include deposits or other
Indebtedness created, incurred or maintained in the ordinary course of the
Company’s or the Bank’s business (including, without limitation, federal funds
purchased, advances from any Federal Home Loan Bank, secured deposits of
municipalities, letters of credit issued by the Company or the Bank and
repurchase arrangements) and consistent with customary banking practices and
applicable laws and regulations.

“Leases” means all leases, licenses or other documents providing for the use or
occupancy of any portion of any Property, including all amendments, extensions,
renewals, supplements, modifications, sublets and assignments thereof and all
separate letters or separate agreements relating thereto.

“Material Adverse Effect” means, with respect to any Person, any change or
effect that (a) is or would be reasonably likely to be material and adverse to
the financial condition, results of operations or business of such Person, or
(b) would materially impair the ability of such Person to perform its respective
obligations under any of the Transaction Documents, or otherwise materially
impede the consummation of the transactions contemplated hereby; provided,
however, that “Material Adverse Effect” shall not be deemed to include the
impact of (i) changes in banking and similar laws, rules or regulations of
general applicability or interpretations thereof by Governmental Agencies that
do not disproportionately affect the operations or business of the Company or
the Bank in comparison to other banking institutions with similar

 

3



--------------------------------------------------------------------------------

operations, (ii) changes, subsequent to the date hereof, in GAAP or regulatory
accounting requirements applicable to financial institutions and their holding
companies generally, (iii) changes after the date of this Agreement in general
economic or capital market conditions affecting financial institutions or their
market prices generally and not specifically related to the Company, the Bank or
the Purchasers, (iv) direct effects of compliance with this Agreement on the
operating performance of the Company, the Bank or the Purchasers, including
expenses incurred by the Company, the Bank or the Purchasers in consummating the
transactions contemplated by the Subordinated Note Purchase Agreements by and
between the Company and each Purchaser, and (v) the effects of any action or
omission taken by the Company with the prior written consent of the Purchasers,
and vice versa, or as otherwise contemplated by the Subordinated Note Purchase
Agreements by and between the Company and each Purchaser and the Subordinated
Notes.

“Maturity Date” means July 31, 2030.

“Paying Agency Agreement” means the Paying Agency and Registrar Agreement, dated
as of July 17, 2020, between the Company and UMB Bank N.A., as paying agent and
registrar, as amended, modified or restated from time to time.

“Paying Agent” means UMB Bank N.A., as paying agent and registrar under the
Paying Agency Agreement, or any successor in accordance with the applicable
provisions of the Paying Agency Agreement.

“Person” means an individual, a corporation (whether or not for profit), a
partnership, a limited liability company, a joint venture, an association, a
trust, an unincorporated organization, a government or any department or agency
thereof (including a Governmental Agency) or any other entity or organization.

“Placement Agent” has the meaning set forth in the Recitals.

“Property” means any real property owned or leased by the Company or any
Affiliate or Subsidiary of the Company.

“Purchaser” or “Purchasers” has the meaning set forth in the preamble hereto.

“QIB” has the meaning set forth in the Recitals.

“Regulation D” has the meaning set forth in the Recitals.

“Regulatory Agency” means any federal or state agency charged with the
supervision or regulation of depository institutions or holding companies of
depository institutions, or engaged in the insurance of depository institution
deposits, or any court, administrative agency or commission or other authority,
body or agency having supervisory or regulatory authority with respect to the
Company, the Bank or any of their Subsidiaries.

“Secondary Market Transaction” has the meaning set forth in Section 5.5.

“Securities Act” has the meaning set forth in the Recitals.

“Subordinated Note” means the Subordinated Note (or collectively, the
“Subordinated Notes”) in the form attached as Exhibit A hereto, as amended,
restated, supplemented or modified from time to time, and each Subordinated Note
delivered in substitution or exchange for such Subordinated Note.

“Subordinated Note Amount” has the meaning set forth in the Recitals.

 

4



--------------------------------------------------------------------------------

“Subsidiary” means with respect to any Person, any corporation or entity in
which a majority of the outstanding Equity Interest is directly or indirectly
owned by such Person.

“Tier 2 Capital” has the meaning given to the term “Tier 2 capital” in 12 C.F.R.
Part 217, as amended, modified and supplemented and in effect from time to time
or any replacement thereof.

“Transaction Documents” has the meaning set forth in Section 3.2(a)(i).

1.2.    Interpretations. The foregoing definitions are equally applicable to
both the singular and plural forms of the terms defined. The words “hereof”,
“herein” and “hereunder” and words of like import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. The word “including” when used in this Agreement without the
phrase “without limitation,” shall mean “including, without limitation.” All
references to time of day herein are references to Central Time unless otherwise
specifically provided. All references to this Agreement, the Subordinated Notes
or the Paying Agency Agreement shall be deemed to be to such documents as
amended, modified or restated from time to time. With respect to any reference
in this Agreement to any defined term, (i) if such defined term refers to a
Person, then it shall also mean all heirs, legal representatives and permitted
successors and assigns of such Person, and (ii) if such defined term refers to a
document, instrument or agreement, then it shall also include any amendment,
replacement, extension or other modification thereof.

1.3.    Exhibits Incorporated. All Exhibits attached hereto are hereby
incorporated into this Agreement.

 

2.

SUBORDINATED DEBT.

2.1.    Certain Terms. Subject to the terms and conditions herein contained, the
Company proposes to issue and sell to the Purchasers, severally and not jointly,
Subordinated Notes in an aggregate principal amount equal to the aggregate of
the Subordinated Note Amounts. The Purchasers, severally and not jointly, each
agree to purchase the Subordinated Notes from the Company on the Closing Date in
accordance with the terms of, and subject to the conditions and provisions set
forth in, this Agreement, the Subordinated Notes and the Paying Agency
Agreement. The Subordinated Note Amounts shall be disbursed in accordance with
Section 3.1.

2.2.    The Closing. The closing of the sale and purchase of the Subordinated
Notes (the “Closing”) shall occur remotely via the electronic or other exchange
of documents and signature pages at 10:00 a.m. on the Closing Date, or at such
other place or time or on such other date as the parties hereto may agree.

2.3.    Right of Offset. Each Purchaser hereby expressly waives any right of
offset it may have against the Company or any of its Subsidiaries.

2.4.    Use of Proceeds. The Company shall use the net proceeds from the sale of
Subordinated Notes for general corporate purposes, the repayment of Indebtedness
and potential future strategic opportunities.

 

3.

DISBURSEMENT.

3.1.    Disbursement. On the Closing Date, assuming all of the terms and
conditions set forth in Section 3.2 have been satisfied by the Company and the
Company has executed and delivered to each of the Purchasers a Subordinated Note
Purchase Agreement and any other documents required by Section 3.2(a) in form
and substance reasonably satisfactory to the Purchasers, each Purchaser shall

 

5



--------------------------------------------------------------------------------

disburse to the Company in immediately available funds the Subordinated Note
Amount set forth on each Purchaser’s respective signature page to the
Subordinated Note Purchase Agreements by and between the Company and each
Purchaser to the Company in exchange for an electronic securities entitlement
through the facilities of DTC in accordance with the Applicable Procedures in
the Subordinated Note with a principal amount equal to such Subordinated Note
Amount (the “Disbursement”). The Company will deliver to the Paying Agent a
global certificate representing the Subordinated Notes (the “Global Note”)
registered in the name of Cede & Co., as nominee for DTC.

3.2.    Conditions Precedent to Disbursement.

(a)    Conditions to the Purchasers’ Obligation. The obligation of each
Purchaser to consummate the purchase of the Subordinated Notes to be purchased
by such Purchaser at Closing and to effect the Disbursement is subject to
delivery by or at the direction of the Company to such Purchaser (or, with
respect to the Paying Agency Agreement, the Paying Agent, and with respect to
the opinions of counsel, the Placement Agent) each of the following (or written
waiver by such Purchaser prior to the Closing of such delivery):

(i)    Transaction Documents. This Agreement, the Paying Agency Agreement and
the Global Note (collectively, the “Transaction Documents”), each duly
authorized and executed by the Company.

(ii)    Authority Documents.

(A)    A copy, certified by the Secretary or Assistant Secretary of the Company,
of the Charter of the Company;

(B)    A certificate of existence of the Company issued by the Secretary of
State of the State of Texas;

(C)    A copy of the Company’s Franchise Tax Account Status page from the
website of the Texas Comptroller of Public Accounts;

(D)    A copy, certified by the Secretary or Assistant Secretary, of the Bylaws
of the Company;

(E)    A copy, certified by the Secretary or Assistant Secretary of the Company,
of the resolutions of the board of directors of the Company, and any committee
thereof, authorizing the execution, delivery and performance of the Transaction
Documents;

(F)    An incumbency certificate of the Secretary or Assistant Secretary of the
Company certifying the names of the officer or officers of the Company
authorized to sign the Transaction Documents and the other documents provided
for in the Subordinated Note Purchase Agreements by and between the Company and
each Purchaser; and

(G)    The opinion of Hunton Andrews Kurth LLP, counsel to the Company, dated as
of the Closing Date, substantially in the form set forth at Exhibit B attached
hereto addressed to the Purchasers and the Placement Agent.

 

6



--------------------------------------------------------------------------------

(iii)    Other Documents. Such other certificates, affidavits, schedules,
resolutions, notes and/or other documents which are provided for hereunder or as
a Purchaser may reasonably request.

(iv)    Aggregate Investments. Prior to, or contemporaneously with the Closing,
each Purchaser shall have actually subscribed for the Subordinated Note Amount
set forth on such Purchaser’s signature page to the Subordinated Note Purchase
Agreement by and between the Company and each Purchaser.

(b)    Conditions to the Company’s Obligation. With respect to a given
Purchaser, the obligation of the Company to consummate the sale of the
Subordinated Notes and to effect the Closing is subject to delivery by or at the
direction of such Purchaser to the Company of this Agreement, duly authorized
and executed by such Purchaser.

 

4.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company hereby represents and warrants to each Purchaser as follows:

4.1.    Organization and Authority.

(a)    The Company is a duly organized corporation, is validly existing and in
good standing under the laws of the State of Texas and has all requisite
corporate power and authority to conduct its business and activities as
presently conducted, to own its properties, and to perform its obligations under
the Transaction Documents. The Company is duly qualified as a foreign
corporation to transact business and is in good standing in each other
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure to so qualify or to be in good standing would not result in a Material
Adverse Effect. The Company is duly registered as a bank holding company under
the Bank Holding Company Act of 1956, as amended.

(b)    The Bank, FNB Assets Management, LLC and CSB Special Assets, LLC are the
only direct or indirect Subsidiaries of the Company. Each Subsidiary of the
Company other than the Bank either has been duly organized and is validly
existing as a corporation or limited liability company, or, in the case of the
Bank, has been duly chartered and is validly existing as a Texas state savings
bank, in each case in good standing under the laws of the jurisdiction of its
incorporation, has corporate power and authority to own, lease and operate its
properties and to conduct its business and is duly qualified as a foreign
corporation to transact business and is in good standing in each jurisdiction in
which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business, except where the failure so to
qualify or to be in good standing would not reasonably be expected to result in
a Material Adverse Effect. All of the issued and outstanding shares of capital
stock or other equity interests in each Subsidiary of the Company have been duly
authorized and validly issued, are fully paid and non-assessable and are owned
by the Company, directly or through Subsidiaries of the Company, free and clear
of any security interest, mortgage, pledge, lien, encumbrance or claim; none of
the outstanding shares of capital stock of, or other Equity Interests in, any
Subsidiary of the Company were issued in violation of the preemptive or similar
rights of any security holder of such Subsidiary of the Company or any other
entity.

(c)    The Bank is a Texas state savings bank. The deposit accounts of the Bank
are insured by the FDIC up to applicable limits. The Bank has not received any
notice or other information indicating that the Bank is not an “insured
depository institution” as defined in 12 U.S.C. § 1813, nor has any event
occurred which could reasonably be expected to materially and adversely affect
the status of the Bank as an FDIC-insured institution.

 

7



--------------------------------------------------------------------------------

4.2.    Capital Stock and Related Matters. The Charter of the Company authorizes
the Company to issue 55,000,000 shares of capital stock, consisting of
50,000,000 shares of Common Stock, no par value per share, of which 17,352,104
are issued and outstanding as of the date hereof, and 5,000,000 shares of
Preferred Stock, par value $1.00 per share, none of which are issued and
outstanding as of the date hereof. All of the outstanding capital stock of the
Company has been duly authorized and validly issued and is fully paid and
non-assessable. There are, as of the date hereof, no outstanding options,
rights, warrants or other agreements or instruments obligating the Company to
issue, deliver or sell, or cause to be issued, delivered or sold, additional
shares of the capital stock of the Company or obligating the Company to grant,
extend or enter into any such agreement or commitment to any Person other than
the Company except pursuant to the Company’s equity incentive plans duly adopted
by the Company’s Board of Directors.

4.3.    No Impediment to Transactions.

(a)    Transaction is Legal and Authorized. The issuance of the Subordinated
Notes, the borrowing of the aggregate of the Subordinated Note Amount the
execution of the Transaction Documents and compliance by the Company with all of
the provisions of the Transaction Documents are within the corporate and other
powers of the Company.

(b)    Agreement and Paying Agency Agreement. Each of this Agreement and the
Paying Agency Agreement has been duly authorized, executed and delivered by the
Company, and, assuming due authorization, execution and delivery by the other
parties hereto and thereto, constitutes the legal, valid and binding obligations
of the Company, enforceable against the Company in accordance with its terms,
except as enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting
creditors’ rights generally or by general equitable principles.

(c)    Subordinated Notes. The Subordinated Notes have been duly authorized by
the Company and when duly executed, issued and delivered by the Company to the
Purchasers and paid for by the Purchasers in accordance with the terms of the
Subordinated Note Purchase Agreements by and between the Company and each
Purchaser, will have been duly executed, authenticated, issued and delivered,
and will constitute legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms, except as
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting creditors’ rights
generally or by general equitable principles.

(d)    Exemption from Registration; No Disqualification Event. Neither the
Company, nor any of its Subsidiaries or Affiliates, nor any Person acting on its
or their behalf, has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with the offer or
sale of the Subordinated Notes. Assuming the accuracy of the representations and
warranties of each Purchaser set forth in this Agreement, the Subordinated Notes
will be issued in a transaction exempt from the registration requirements of the
Securities Act. No “bad actor” disqualifying event described in Rule
506(d)(1)(i)-(viii) of Regulation D (a “Disqualification Event”) is applicable
to the Company or, to the Company’s knowledge, any Person described in Rule
506(d)(1) (each, a “Company Covered Person”). The Company has exercised
reasonable care to determine whether any Company Covered Person is subject to a
Disqualification Event. The Company has complied, to the extent applicable, with
its disclosure obligations under Rule 506(e) of Regulation D.

(e)    No Defaults or Restrictions. Neither the execution and delivery of the
Transaction Documents by the Company nor compliance by the Company with their
respective terms and conditions will (whether with or without the giving of
notice or lapse of time or both) (i) violate, conflict

 

8



--------------------------------------------------------------------------------

with or result in a breach of, or constitute a default under: (A) the Charter or
Bylaws of the Company; (B) any of the terms, obligations, covenants, conditions
or provisions of any corporate restriction or of any contract, agreement,
indenture, mortgage, deed of trust, pledge, bank loan or credit agreement, or
any other agreement or instrument to which the Company or Bank, as applicable,
is now a party or by which it or any of its properties may be bound or affected;
(C) any judgment, order, writ, injunction, decree or demand of any court,
arbitrator, grand jury, or Governmental Agency applicable to the Company or the
Bank; or (D) any statute, rule or regulation applicable to the Company, except,
in the case of items (B), (C) or (D), for such violations, conflicts, breaches
and default that would not reasonably be expected to have, singularly or in the
aggregate, a Material Adverse Effect on the Company and its Subsidiaries, taken
as a whole, or (ii) result in the creation or imposition of any lien, charge or
encumbrance of any nature whatsoever upon any material property or asset of the
Company. Neither the Company nor the Bank is in default in the performance,
observance or fulfillment of any of the terms, obligations, covenants,
conditions or provisions contained in any indenture or other agreement creating,
evidencing or securing Indebtedness of any kind or pursuant to which any such
Indebtedness is issued, or any other agreement or instrument to which the
Company or the Bank, as applicable, is a party or by which the Company or the
Bank, as applicable, or any of its properties may be bound or affected, except,
in each case, only such defaults that would not reasonably be expected to have,
singularly or in the aggregate, a Material Adverse Effect on the Company and its
Subsidiaries, taken as a whole. The Bank is not a party to, or otherwise subject
to, any legal restriction or any agreement (other than customary limitations
imposed by corporate law statutes, banking law statutes, rules and policies, or
other regulatory statutes) restricting the ability of the Bank to pay dividends
or make any other distributions to the Company.

(f)    Governmental Consent. No governmental orders, permissions, consents,
approvals or authorizations are required to be obtained by the Company that have
not been obtained, and no registrations or declarations are required to be filed
by the Company that have not been filed in connection with, or, in contemplation
of, the execution and delivery of, and performance under, the Transaction
Documents, except for applicable requirements, if any, of the Securities Act,
the Exchange Act or state securities laws or “blue sky” laws of the various
states and any applicable federal or state banking laws and regulations.

4.4.    Possession of Licenses and Permits. The Company and its Subsidiaries
possess such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate Governmental
Agencies necessary to conduct the business now operated by them except where the
failure to possess such Governmental Licenses would not, singularly or in the
aggregate, have a Material Adverse Effect on the Company or such applicable
Subsidiary; the Company and each Subsidiary of the Company is in compliance with
the terms and conditions of all such Governmental Licenses, except where the
failure to so comply would not, individually or in the aggregate, have a
Material Adverse Effect on the Company or such applicable Subsidiary of the
Company; all of the Governmental Licenses are valid and in full force and
effect, except where the invalidity of such Governmental Licenses or the failure
of such Governmental Licenses to be in full force and effect would not have a
Material Adverse Effect on the Company or such applicable Subsidiary of the
Company; and neither the Company nor any Subsidiary of the Company has received
any notice of proceedings relating to the revocation or modification of any such
Governmental Licenses, except where such proceedings would not have a Material
Adverse Effect on the Company or such applicable Subsidiary.

4.5.    Financial Condition.

(a)    Company Financial Statements. The financial statements of the Company
included in the Company’s Reports (including the related notes, where
applicable), which have been made available to the Purchasers (i) have been
prepared from, and are in accordance with, the books and records of the Company
or the Bank, as applicable; (ii) fairly present in all material respects the
results of

 

9



--------------------------------------------------------------------------------

operations, cash flows, changes in stockholders’ equity and financial position
of the Company or the Bank, as applicable, for the respective fiscal periods or
as of the respective dates therein set forth (subject in the case of unaudited
statements to recurring year-end audit adjustments normal in nature and amount),
as applicable; (iii) complied as to form, as of their respective dates of filing
in all material respects with applicable accounting and banking requirements as
applicable, with respect thereto; and (iv) have been prepared in accordance with
GAAP consistently applied during the periods involved, except, in each case,
(x) as indicated in such statements or in the notes thereto, (y) for any
statement therein or omission therefrom that was corrected, amended, or
supplemented or otherwise disclosed or updated in a subsequent Company’s Report,
and (z) to the extent that any unaudited interim financial statements do not
contain the footnotes required by GAAP, and were or are subject to normal and
recurring year-end adjustments, which were not or are not expected to be
material in amount, either individually or in the aggregate. The books and
records of the Company have been, and are being, maintained in all material
respects in accordance with GAAP and any other applicable legal and accounting
requirements. The Company does not have any material liability of any nature
whatsoever (whether absolute, accrued, contingent or otherwise and whether due
or to become due), except for those liabilities that are reflected or reserved
against on the balance sheet of the Company contained in the Company’s Reports
for the Company’s most recently completed quarterly or annual fiscal period, as
applicable, and for liabilities incurred in the ordinary course of business
consistent with past practice or in connection with this Agreement and the
transactions contemplated hereby.

(b)    Absence of Default. Since the end of the Company’s last fiscal year ended
December 31, 2019, no event has occurred which either of itself or with the
lapse of time or the giving of notice or both, would give any creditor of the
Company the right to accelerate the maturity of any material Indebtedness of the
Company. The Company is not in default under any other Lease, agreement or
instrument, or any law, rule, regulation, order, writ, injunction, decree,
determination or award, non-compliance with which could reasonably be expected
to result in a Material Adverse Effect on the Company and its Subsidiaries,
taken as a whole.

(c)    Solvency. After giving effect to the consummation of the transactions
contemplated by this Agreement, the Company has capital sufficient to carry on
its business and transactions and is solvent and able to pay its debts as they
mature. No transfer of property is being made and no Indebtedness is being
incurred in connection with the transactions contemplated by this Agreement with
the intent to hinder, delay or defraud either present or future creditors of the
Company or any Subsidiary of the Company.

(d)    Ownership of Property. The Company and each of its Subsidiaries has good
and marketable title as to all real property owned by it and good title to all
assets and properties owned by the Company and such Subsidiary in the conduct of
its businesses, whether such assets and properties are real or personal,
tangible or intangible, including assets and property reflected in the most
recent balance sheet contained in the Company’s Reports or acquired subsequent
thereto (except to the extent that such assets and properties have been disposed
of in the ordinary course of business, since the date of such balance sheet),
subject to no encumbrances, liens, mortgages, security interests or pledges,
except (i) those items which secure liabilities for public or statutory
obligations or any discount with, borrowing from or other obligations to the
Federal Home Loan Bank, inter-bank credit facilities, reverse repurchase
agreements or any transaction by the Bank acting in a fiduciary capacity,
(ii) statutory liens for amounts not yet delinquent or which are being contested
in good faith and (iii) such as do not, individually or in the aggregate,
materially and adversely affect the value of such property and do not materially
and adversely interfere with the use made and proposed to be made of such
property by the Company or any of its Subsidiaries. The Company and each of its
Subsidiaries, as lessee, has the right under valid and existing Leases of real
and personal properties that are material to the Company or such Subsidiary, as
applicable, in the conduct of its business to occupy or use all such properties
as presently occupied and used by it. Such existing Leases and commitments to
Lease constitute or will constitute operating Leases for both tax and financial

 

10



--------------------------------------------------------------------------------

accounting purposes except as otherwise disclosed in the Company’s Reports and
the Lease expense and minimum rental commitments with respect to such Leases and
Lease commitments are as disclosed in all material respects in the Company’s
Reports.

4.6.    No Material Adverse Change. Since the end of the Company’s last fiscal
year ended December 31, 2019, there has been no development or event which has
had or could reasonably be expected to have a Material Adverse Effect on the
Company or any of its Subsidiaries.

4.7.    Legal Matters.

(a)    Compliance with Law. The Company and each of its Subsidiaries (i) has
complied with and (ii) is not under investigation with respect to, and, to the
Company’s knowledge, has not been threatened to be charged with or given any
notice of any material violation of any applicable statutes, rules, regulations,
orders and restrictions of any domestic or foreign government, or any
instrumentality or agency thereof, having jurisdiction over the conduct of its
business or the ownership of its properties, except where any such failure to
comply or violation would not reasonably be expected to have a Material Adverse
Effect on the Company and its Subsidiaries, taken as a whole. The Company and
each of its Subsidiaries is in compliance with, and at all times prior to the
date hereof has been in compliance with, (x) all statutes, rules, regulations,
orders and restrictions of any domestic or foreign government, or any
Governmental Agency, applicable to it, and (y) its own privacy policies and
written commitments to customers, consumers and employees, concerning data
protection, the privacy and security of personal data, and the nonpublic
personal information of its customers, consumers and employees, in each case
except where any such failure to comply, would not result, individually or in
the aggregate, in a Material Adverse Effect. At no time during the two years
prior to the date hereof has the Company or any of its Subsidiaries received any
written notice asserting any violations of any of the foregoing.

(b)    Regulatory Enforcement Actions. The Company, the Bank and its other
Subsidiaries are in compliance in all material respects with all laws
administered by and regulations of any Governmental Agency applicable to it or
to them, except for any such failures to comply as would not reasonably be
expected to have, individually or in the aggregate, have a Material Adverse
Effect on the Company. None of the Company, the Bank, the Company’s or the
Bank’s Subsidiaries nor any of their officers or directors is now operating
under any restrictions, agreements, memoranda, commitment letter, supervisory
letter or similar regulatory correspondence, or other commitments (other than
restrictions of general application) imposed by any Governmental Agency, nor
are, to the Company’s knowledge, (i) any such restrictions threatened, (ii) any
agreements, memoranda or commitments being sought by any Governmental Agency, or
(iii) any legal or regulatory violations previously identified by, or penalties
or other remedial action previously imposed by, any Governmental Agency remains
unresolved.

(c)    Pending Litigation. There are no actions, suits, proceedings or written
agreements pending, or, to the Company’s knowledge, threatened or proposed,
against the Company or any of its Subsidiaries at law or in equity or before or
by any federal, state, municipal, or other governmental department, commission,
board, or other administrative agency, domestic or foreign, that, either
singularly or in the aggregate, would reasonably be expected to have a Material
Adverse Effect on the Company and its Subsidiaries, taken as a whole, or affect
issuance or payment of the Subordinated Notes; and neither the Company nor any
of its Subsidiaries is a party to or named as subject to the provisions of any
order, writ, injunction, or decree of, or any written agreement with, any court,
commission, board or agency, domestic or foreign, that either separately or in
the aggregate, will have a Material Adverse Effect on the Company and its
Subsidiaries, taken as a whole.

 

11



--------------------------------------------------------------------------------

(d)    Environmental. No Property is or, to the Company’s knowledge, has been a
site for the use, generation, manufacture, storage, treatment, release,
threatened release, discharge, disposal, transportation or presence of any
Hazardous Materials and neither the Company nor any of its Subsidiaries has
engaged in such activities. There are no claims or actions pending or, to the
Company’s knowledge, threatened against the Company or any of its Subsidiaries
by any Governmental Agency or by any other Person relating to any Hazardous
Materials or pursuant to any Hazardous Materials Law, except for such claims or
actions that would not reasonably be expected to have a Material Adverse Effect
on the Company and its Subsidiaries taken as a whole.

(e)    Brokerage Commissions. Except for commission paid to the Placement Agent,
neither the Company nor any Affiliate of the Company is obligated to pay any
brokerage commission or finder’s fee to any Person in connection with the
transactions contemplated by this Agreement.

(f)    Investment Company Act. Neither the Company nor any of its Subsidiaries
is an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

4.8.    Internal Accounting Controls.

(a)    The Company and its Subsidiaries maintain a system of internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with the management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with the management’s
general or specific authorization, and (iv) the recorded accountability for
assets is compared with the existing assets at reasonable intervals and
appropriate action is taken with respect to any differences. The Company’s
internal control over financial reporting is effective, and the Company is not
aware of any material weaknesses in its internal control. Since the date of the
Company’s latest audited financial statements filed with the Securities and
Exchange Commission, there has been no change in the Company’s internal control
over financial reporting that has materially affected, or is reasonably likely
to materially affect, the Company’s internal control over financial reporting.

(b)    The Company has established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15(e) and 15d-15(e) under the
Exchange Act). Such disclosure controls and procedures (i) are designed to
ensure that material information relating to the Company, including its
consolidated subsidiaries, is made known to the Company’s Chief Executive
Officer and its Chief Financial Officer by others within those entities, and
(ii) are effective to perform the functions for which they were established. The
Company’s auditors and the Audit Committee of the Board of Directors of the
Company have not been advised that there is (A) any fraud, whether or not
material, that involves management or other employees who have a role in the
Company’s internal controls, or (B) any material weaknesses in internal
controls. Since the date of the most recent evaluation of such disclosure
controls and procedures, there have been no significant changes in internal
controls or in other factors that could significantly affect internal controls,
including any corrective actions with regard to material weaknesses. The
principal executive officer (or the equivalents) and principal financial officer
(or the equivalent) of the Company have made all certifications required by the
Sarbanes-Oxley Act, and the statements made in each such certification are
accurate. The Company, its Subsidiaries and, to the Company’s knowledge, its
directors and officers, are each in compliance in all material respects with the
applicable provisions of the Sarbanes-Oxley Act.

4.9.    Tax Matters. The Company, Bank and each Subsidiary of the Company have
(a) filed all material foreign, U.S. federal, state and local tax returns,
information returns and similar reports that are required to be filed, and all
such tax returns are true, correct and complete in all material respects, and
(b) paid all material taxes required to be paid by it and any other material
assessment, fine or penalty levied against it other than taxes (x) currently
payable without penalty or interest, or (y) being contested in good faith by
appropriate proceedings.

 

12



--------------------------------------------------------------------------------

4.10.    Representations and Warranties Generally. The representations and
warranties of the Company set forth in this Agreement that do not contain a
“Material Adverse Effect” qualification or other express materiality or similar
qualification shall be true and correct in all material respects as of the date
hereof and as of the Closing Date (except for any such representation or
warranty that is made only as of a specific date, in which case as of such
specific date). The representations and warranties of the Company set forth in
this Agreement that contain a “Material Adverse Effect” qualification or any
other express materiality or similar qualification shall be true and correct as
of the date hereof and as of the Closing Date (except for any such
representation or warranty that is made only as of a specific date, in which
case as of such specific date).

4.11.    No Misstatements. None of the representations, warranties, covenants
and agreements made by the Company in this Agreement or in any certificate
delivered to the Purchasers by or on behalf of the Company pursuant to this
Agreement contains any untrue statement of a material fact, or omits to state a
material fact necessary to make the statements contained therein not misleading
in light of the circumstances when made or furnished to the Purchasers, as of
the date of this Agreement.

 

5.

GENERAL COVENANTS, CONDITIONS AND AGREEMENTS.

The Company hereby further covenants and agrees with the Purchaser as follows:

5.1.    Compliance with Transaction Documents. The Company shall comply with,
observe and timely perform each and every one of its covenants, agreements and
obligations under the Transaction Documents.

5.2.    Affiliate Transactions. The Company shall not itself, nor shall it
cause, permit or allow any of its Subsidiaries to enter into any material
transaction, including, the purchase, sale or exchange of property or the
rendering of any service, with any Affiliate of the Company except in the
ordinary course of business and pursuant to the reasonable requirements of the
Company’s or such Affiliate’s business and upon terms consistent with applicable
laws and regulations and reasonably found by the appropriate board(s) of
directors to be fair and reasonable and no less favorable to the Company or such
Affiliate than would be obtained in a comparable arm’s length transaction with a
Person not an Affiliate.

5.3.    Compliance with Laws.

(a)    Generally. The Company shall comply and cause the Bank and each of its
other Subsidiaries to comply in all material respects with all applicable
statutes, rules, regulations, orders and restrictions in respect of the conduct
of its business and the ownership of its properties, except, in each case, where
such noncompliance would not reasonably be expected to have a Material Adverse
Effect on the Company.

(b)    Regulated Activities. The Company shall not itself, nor shall it cause,
permit or allow the Bank or any other of its Subsidiaries to (i) engage in any
business or activity not permitted by all applicable laws and regulations,
except where such business or activity (or the effect thereof if such laws and
regulations were enforced) would not reasonably be expected to have a Material
Adverse Effect on the Company, the Bank and/or such of its Subsidiaries or
(ii) make any loan or advance secured by the capital stock of another bank or
depository institution, or acquire the capital stock, assets or obligations of
or any interest in another bank or depository institution, in each case other
than in accordance with applicable laws and regulations and safe and sound
banking practices.

 

13



--------------------------------------------------------------------------------

(c)    Taxes. The Company shall and shall cause Bank and any other of its
Subsidiaries to promptly pay and discharge all material taxes, assessments and
other governmental charges imposed upon the Company, the Bank or any other of
its Subsidiaries or upon the income, profits, or property of the Company or any
Subsidiary and all claims for labor, material or supplies which, if unpaid,
might by law become a lien or charge upon the property of the Company, the Bank
or any other of its Subsidiaries. Notwithstanding the foregoing, none of the
Company, the Bank or any other of its Subsidiaries shall be required to pay any
such tax, assessment, charge or claim, so long as the validity thereof shall be
contested in good faith by appropriate proceedings, and appropriate reserves
therefor shall be maintained on the books of the Company, the Bank and such
other Subsidiary.

(d)    Corporate Existence. The Company shall do or cause to be done all things
reasonably necessary to maintain, preserve and renew its corporate existence and
that of the Bank and the other Subsidiaries and its and their rights and
franchises, and comply in all material respects with all related laws applicable
to the Company, the Bank or the other Subsidiaries.

(e)    Dividends, Payments, and Guarantees During Event of Default. Upon the
occurrence of an Event of Default (as defined under the Subordinated Notes),
until such Event of Default is cured by the Company and except as required by
any federal or state Governmental Agency, the Company shall not (i) declare or
pay any dividends or distributions on, or redeem, purchase, acquire or make a
liquidation payment with respect to, any of its capital stock; (ii) make any
payment of principal of, or interest or premium, if any, on, or repay,
repurchase or redeem any of the Company’s Indebtedness that ranks equal with or
junior to the Subordinated Notes; or (iii) make any payments under any guarantee
that ranks equal with or junior to the Subordinated Notes, in each case other
than (A) any dividends or distributions in shares of, or options, warrants or
rights to subscribe for or purchase shares of, any class of the Company’s common
stock; (B) any declaration of a non-cash dividend in connection with the
implementation of a shareholders’ rights plan, or the issuance of stock under
any such plan in the future, or the redemption or repurchase of any such rights
pursuant thereto; (C) as a result of a reclassification of the Company’s capital
stock or the exchange or conversion of one class or series of the Company’s
capital stock for another class or series of the Company’s capital stock;
(D) the purchase of fractional interests in shares of the Company’s capital
stock pursuant to the conversion or exchange provisions of such capital stock or
the security being converted or exchanged; or (E) purchases of any class of the
Company’s common stock related to the issuance of common stock or rights under
any benefit plans for the Company’s directors, officers or employees or any of
the Company’s dividend reinvestment plans.

(f)    Tier 2 Capital. If all or any portion of the Subordinated Notes ceases to
be deemed to be Tier 2 Capital, other than due to the limitation imposed on the
capital treatment of subordinated debt during the five (5) years immediately
preceding the Maturity Date of the Subordinated Notes, the Company will
immediately notify the Noteholder (as defined in the Subordinated Note), and
thereafter the Company and the Noteholder (as defined in the Subordinated Note)
will work together in good faith to execute and deliver all agreements as
reasonably necessary in order to restructure the applicable portions of the
obligations evidenced by the Subordinated Notes to qualify as Tier 2 Capital;
provided, however, that nothing contained in this Agreement shall limit the
Company’s right to redeem the Subordinated Notes upon the occurrence of a Tier 2
Capital Event as described in the Subordinated Notes.

5.4.    Absence of Control. It is the intent of the parties to this Agreement
that in no event shall the Purchasers, by reason of any of the Transaction
Documents, be deemed to control, directly or indirectly, the Company, and the
Purchasers shall not exercise, or be deemed to exercise, directly or indirectly,
a controlling influence over the management or policies of the Company.

 

14



--------------------------------------------------------------------------------

5.5.    Secondary Market Transactions. Each Purchaser shall have the right at
any time and from time to time to securitize its Subordinated Notes or any
portion thereof in a single asset securitization or a pooled loan securitization
of rated single or multi-class securities secured by or evidencing ownership
interests in the Subordinated Notes (each such securitization is referred to
herein as a “Secondary Market Transaction”). In connection with any such
Secondary Market Transaction, the Company shall, at the Company’s expense,
cooperate with the Purchasers and otherwise reasonably assist the Purchasers in
satisfying the market standards to which Purchasers customarily adhere or which
may be reasonably required in the marketplace or by applicable rating agencies
in connection with any such Secondary Market Transaction, but in no event shall
the Company be required to incur any costs or expenses in excess of $7,500 in
connection therewith. Subject to any written confidentiality obligation, all
information regarding the Company may be furnished, without liability except in
the case of gross negligence or willful misconduct, to any Purchaser and to any
Person reasonably deemed necessary by such Purchaser in connection with
participation in such Secondary Market Transaction. All documents, financial
statements, appraisals and other data relevant to the Company or the
Subordinated Notes may be retained by any such Person.

5.6.    Rule 144A Information. While any Subordinated Notes remain “restricted
securities” within the meaning of the Securities Act, the Company will make
available, upon request, to any seller of such Subordinated Notes the
information specified in Rule 144A(d)(4) under the Securities Act, unless the
Company is then subject to Section 13 or 15(d) of the Exchange Act.

5.7.    Redemption. Any redemption made pursuant to the terms of the
Subordinated Note shall be made on a pro rata basis, and, for purposes of a
redemption processed through DTC, in accordance with its rules and procedures,
as a “Pro Rata Pass-Through Distribution of Principal.”

5.8.    Bloomberg. The Company shall use commercially reasonable efforts to
cause the Subordinated Notes to be quoted on Bloomberg.

 

6.

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASER.

The Purchaser hereby represents and warrants to the Company, and covenants with
the Company as follows:

6.1.    Legal Power and Authority. It has all necessary power and authority to
execute, deliver and perform its obligations under this Agreement and to
consummate the transactions contemplated hereby. It is an entity duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization.

6.2.    Authorization and Execution. The execution, delivery and performance of
this Agreement has been duly authorized by all necessary action on the part of
the Purchaser, and, assuming due authorization, execution and delivery by the
other party hereto, this Agreement is a legal, valid and binding obligation of
the Purchaser, enforceable against the Purchaser in accordance with its terms,
except as enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting
creditors’ rights generally or by general equitable principles.

6.3.    No Conflicts. Neither the execution, delivery or performance of the
Transaction Documents nor the consummation of any of the transactions
contemplated thereby will conflict with, violate, constitute a breach of or a
default (whether with or without the giving of notice or lapse of time or both)
under (a) its organizational documents, (b) any agreement to which it is party,
(c) any law applicable to it or (d) any order, writ, judgment, injunction,
decree, determination or award binding upon or affecting it.

 

15



--------------------------------------------------------------------------------

6.4.    Purchase for Investment. It is purchasing the Subordinated Note for its
own account and not with a view to distribution and with no present intention of
reselling, distributing or otherwise disposing of the same. It has no present or
contemplated agreement, undertaking, arrangement, obligation, Indebtedness or
commitment providing for, or which is likely to compel, a disposition of the
Subordinated Notes in any manner.

6.5.    Accredited Investor. It is and will be on the Closing Date (a) an
institutional “accredited investor” as such term is defined in Rule 501(a)(1),
(2), (3) or (7) of Regulation D or (b) a QIB, and has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of purchasing the Subordinated Notes, understand the risk of,
and other considerations relating to, purchasing the Subordinated Notes, and is
able to bear such risks.

6.6.    Financial and Business Sophistication. It has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of the prospective investment in the Subordinated Notes. It
has relied solely upon its own knowledge of, and/or the advice of its own legal,
financial or other advisors with regard to, the legal, financial, tax and other
considerations involved in deciding to invest in the Subordinated Notes.

6.7.    Ability to Bear Economic Risk of Investment. It recognizes that an
investment in the Subordinated Notes involves substantial risk. It has the
ability to bear the economic risk of the prospective investment in the
Subordinated Notes, including the ability to hold the Subordinated Notes
indefinitely, and further including the ability to bear a complete loss of all
of its investment in the Company. It acknowledges that it has reviewed the
information set forth in Exhibit C hereto regarding “Risk Factors” related to an
investment in the Subordinated Notes.

6.8.    Information. It acknowledges that: (a) it is not being provided with the
disclosures that would be required if the offer and sale of the Subordinated
Notes were registered under the Securities Act, nor is it being provided with
any offering circular or prospectus prepared in connection with the offer and
sale of the Subordinated Notes; (b) it has conducted its own examination of the
Company and the terms of the Subordinated Notes to the extent it deems necessary
to make its decision to invest in the Subordinated Notes; and (c) it has availed
itself of publicly available financial and other information concerning the
Company to the extent it deems necessary to make its decision to purchase the
Subordinated Notes. It has reviewed the information set forth in the Company’s
Reports, the exhibits hereto and the information contained in the data room
established by the Company in connection with the transactions contemplated by
this Agreement.

6.9.    Access to Information. It acknowledges that it and its advisors have
been furnished with all materials relating to the business, finances and
operations of the Company that have been requested by it or its advisors and
have been given the opportunity to ask questions of, and to receive answers
from, persons acting on behalf of the Company concerning terms and conditions of
the transactions contemplated by this Agreement in order to make an informed and
voluntary decision to enter into this Agreement.

6.10.    Investment Decision. It has made its own investment decision based upon
its own judgment, due diligence and advice from such advisors as it has deemed
necessary and not upon any view expressed by any other Person or entity,
including the Company or the Placement Agent. Neither such inquiries nor any
other due diligence investigations conducted by it or its advisors or
representatives, if any, shall modify, amend or affect its right to rely on the
Company’s representations and warranties contained herein. It is not relying
upon, and has not relied upon, any advice, statement, representation or warranty
made by any Person by or on behalf of the Company, including, without
limitation, the Placement Agent, except for the express statements,
representations and warranties of the Company made or contained in this
Agreement. Furthermore, it acknowledges that (a) the Placement Agent has not
performed any due

 

16



--------------------------------------------------------------------------------

diligence review on behalf of it and (b) nothing in this Agreement or any other
materials presented by or on behalf of the Company to it in connection with the
purchase of the Subordinated Notes constitutes legal, tax or investment advice.

6.11.    Private Placement; No Registration; Restricted Legends. It understands
and acknowledges that the Subordinated Notes are being sold by the Company
without registration under the Securities Act in reliance on the exemption from
federal and state registration set forth in, respectively, Rule 506(b) of
Regulation D promulgated under Section 4(a)(2) of the Securities Act and
Section 18 of the Securities Act, or any state securities laws, and accordingly,
may be resold, pledged or otherwise transferred only if exemptions from the
Securities Act and applicable state securities laws are available to it. It is
not subscribing for the Subordinated Notes as a result of or subsequent to any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
presented at any seminar or meeting. It further acknowledges and agrees that all
certificates or other instruments representing the Subordinated Notes will bear
the restrictive legend set forth in the form of Subordinated Note. It further
acknowledges its primary responsibilities under the Securities Act and,
accordingly, will not sell or otherwise transfer the Subordinated Notes or any
interest therein without complying with the requirements of the Securities Act
and the rules and regulations promulgated thereunder and the requirements set
forth in this Agreement. Neither the Company nor the Placement Agent has made or
is making any representation, warranty or covenant, express or implied, as to
the availability of any exemption from registration under the Securities Act or
any applicable state securities laws for the resale, pledge or other transfer of
the Subordinated Notes, or that the Subordinated Notes purchased by each
Purchaser will ever be able to be lawfully resold, pledged or otherwise
transferred.

6.12.    Placement Agent. It will purchase the Subordinated Note(s) directly
from the Company and not from the Placement Agent and understands that neither
the Placement Agent nor any other broker or dealer has any obligation to make a
market in the Subordinated Notes.

6.13.    Tier 2 Capital. If the Company provides notice as contemplated in
Section 5.3(f) of the occurrence of the event contemplated in such section,
thereafter the Company and the Purchasers will work together in good faith to
execute and deliver all agreements as reasonably necessary in order to
restructure the applicable portions of the obligations evidenced by the
Subordinated Notes to qualify as Tier 2 Capital; provided, however, that nothing
contained in this Agreement shall limit the Company’s right to redeem the
Subordinated Notes upon the occurrence of a Tier 2 Capital Event as described in
the Subordinated Notes.

6.14.    Accuracy of Representations. It understands that each of the Company
and the Placement Agent are relying and will rely upon the truth and accuracy of
the foregoing representations, acknowledgements and agreements in connection
with the transactions contemplated by this Agreement.

6.15.    Representations and Warranties Generally. The representations and
warranties of the Purchaser set forth in this Agreement are true and correct as
of the date hereof and will be true and correct as of the Closing Date and as
otherwise specifically provided herein. Any certificate signed by a duly
authorized representative of the Purchaser and delivered to the Company or to
counsel for the Company shall be deemed to be a representation and warranty by
the Purchaser to the Company as to the matters set forth therein.

 

7.

MISCELLANEOUS.

7.1.    Prohibition on Assignment by the Company. Except as described in
Section 8(b) (Merger or Sale of Assets) of the Subordinated Notes, the Company
may not assign, transfer or delegate any of its rights or obligations under this
Agreement or the Subordinated Notes to any Person, other than an Affiliate or
Subsidiary, without the prior written consent of all the Noteholders (as defined
in the

 

17



--------------------------------------------------------------------------------

Subordinated Note). In addition, in accordance with the terms of the
Subordinated Notes, any transfer of such Subordinated Notes by the Noteholders
(as defined in the Subordinated Note) must be made in accordance with the
Assignment Form attached thereto and the requirements and restrictions thereof.

7.2.    Time of the Essence. Time is of the essence for this Agreement.

7.3.    Waiver or Amendment. No waiver or amendment of any term, provision,
condition, covenant or agreement herein shall be effective unless in writing and
signed by the parties hereto. No failure to exercise or delay in exercising, by
a Purchaser or any holder of the Subordinated Notes, of any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege preclude any other or further
exercise thereof, or the exercise of any other right or remedy provided by law.
The rights and remedies provided in this Agreement are cumulative and not
exclusive of any right or remedy provided by law or equity. No notice or demand
on the Company in any case shall, in itself, entitle the Company to any other or
further notice or demand in similar or other circumstances or constitute a
waiver of the rights of the Purchasers to any other or further action in any
circumstances without notice or demand. No consent or waiver, expressed or
implied, by the Purchasers to or of any breach or default by the Company in the
performance of its obligations hereunder shall be deemed or construed to be a
consent or waiver to or of any other breach or default in the performance of the
same or any other obligations of the Company hereunder. Failure on the part of
the Purchasers to complain of any acts or failure to act or to declare an Event
of Default, irrespective of how long such failure continues, shall not
constitute a waiver by the Purchasers of their rights hereunder or impair any
rights, powers or remedies on account of any breach or default by the Company.

7.4.    Severability. Any provision of this Agreement which is unenforceable or
invalid or contrary to law, or the inclusion of which would adversely affect the
validity, legality or enforcement of this Agreement, shall be of no effect and,
in such case, all the remaining terms and provisions of this Agreement shall
subsist and be fully effective according to the tenor of this Agreement the same
as though any such invalid portion had never been included herein.
Notwithstanding any of the foregoing to the contrary, if any provisions of this
Agreement or the application thereof are held invalid or unenforceable only as
to particular Persons or situations, the remainder of this Agreement, and the
application of such provision to Persons or situations other than those to which
it shall have been held invalid or unenforceable, shall not be affected thereby,
but shall continue valid and enforceable to the fullest extent permitted by law.

7.5.    Notices. Any notice which any party hereto may be required or may desire
to give hereunder shall be in writing and shall be delivered personally, or
mailed, postage prepaid, by U.S. registered or certified mail, return receipt
requested, or sent by a responsible overnight commercial courier promising next
business day delivery, or sent by email to the parties at the following
addresses:

 

if to the Company:

  

Spirit of Texas Bancshares, Inc.

1836 Spirit of Texas Way

Conroe, Texas 77301

Attention: Dean O. Bass,

                 Chairman and Chief Executive Officer

Email: dbass@sotb.com

with a copy to:

  

Hunton Andrews Kurth LLP

1445 Ross Avenue, Suite 3700

Dallas, Texas 75202

Attention: Peter G. Weinstock

Email: pweinstock@hunton.com

if to the Purchaser:

   To the address indicated on the Purchaser’s signature page hereto.

 

18



--------------------------------------------------------------------------------

or to such other address or addresses as the party to be given notice may have
furnished in writing to the party seeking or desiring to give notice, as a place
for the giving of notice; provided that no change in address shall be effective
until five (5) Business Days after being given to the other party in the manner
provided for above. Any notice given in accordance with the foregoing shall be
deemed given when delivered personally or, if mailed, three (3) Business Days
after it shall have been deposited in the U.S. mail as aforesaid or, if sent by
overnight courier, the Business Day following the date of delivery to such
courier (provided next business day delivery was requested), or if emailed, upon
confirmation of receipt.

7.6.    Successors and Assigns. This Agreement shall inure to the benefit of the
parties and their respective heirs, legal representatives, successors and
assigns; except that, (a) unless the Purchaser consents in writing, no
assignment made by the Company in violation of this Agreement shall be effective
or confer any rights on any purported assignee of the Company and (b) unless
such assignment complies with the Assignment Form attached to the Subordinated
Notes, no assignment made by a Purchaser shall be effective or confer any rights
on any purported assignee of Purchaser. The term “successors and assigns” will
not include a purchaser of any of the Subordinated Notes from any Purchaser
merely because of such purchase but shall include a purchaser of any of the
Subordinated Notes pursuant to an assignment complying with the Assignment Form
attached to the Subordinated Notes.

7.7.    No Joint Venture. Nothing contained herein or in any document executed
pursuant hereto and no action or inaction whatsoever on the part of a Purchaser,
shall be deemed to make a Purchaser a partner or joint venturer with the
Company.

7.8.    Documentation. All documents and other matters required by any of the
provisions of this Agreement to be submitted or furnished to a Purchaser shall
be in form and substance reasonably satisfactory to such Purchaser.

7.9.    Entire Agreement. This Agreement and the Subordinated Notes, along with
any exhibits thereto and any non-disclosure agreements between the Purchaser and
the Company, constitute the entire agreement between the parties hereto with
respect to the subject matter hereof and may not be modified or amended in any
manner other than by supplemental written agreement executed by the parties
hereto. No party, in entering into this Agreement, has relied upon any
representation, warranty, covenant, condition or other term that is not set
forth in this Agreement or in the Subordinated Notes.

7.10.    Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to
principles of conflict of laws (other than Section 5-1401 of the New York
General Obligations Law). Nothing herein shall be deemed to limit any rights,
powers or privileges which a Purchaser may have pursuant to any law of the
United States of America or any rule, regulation or order of any department or
agency thereof and nothing herein shall be deemed to make unlawful any
transaction or conduct by a Purchaser which is lawful pursuant to, or which is
permitted by, any of the foregoing.

7.11.    No Third Party Beneficiary. This Agreement is made for the sole benefit
of the Company and the Purchasers, and no other Person shall be deemed to have
any privity of contract hereunder nor any right to rely hereon to any extent or
for any purpose whatsoever, nor shall any other Person have any right of action
of any kind hereon or be deemed to be a third party beneficiary hereunder;
provided, that the Placement Agent may rely on the representations and
warranties contained herein to the same extent as if it were a party to this
Agreement.

 

19



--------------------------------------------------------------------------------

7.12.    Legal Tender of United States. All payments hereunder shall be made in
coin or currency which at the time of payment is legal tender in the United
States of America for public and private debts.

7.13.    Captions; Counterparts. Captions contained in this Agreement in no way
define, limit or extend the scope or intent of their respective provisions. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original and all of which taken together shall
constitute but one and the same instrument. In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.
This Agreement may be executed by each party in one or more counterparts,
including by manual signature, facsimile or scan of manual signature, or by
electronic signature. Any such signature shall be deemed an original signature
for purposes of this Agreement having the same legal effect as original
signatures that were physically executed. Any use by a party of an electronic
signature must be in accordance with the federal Electronic Signature In Global
and National Commerce Act and the New York Electronic Signatures and Records
Act.

7.14.    Knowledge; Discretion. All references herein to a Purchaser’s or the
Company’s knowledge shall be deemed to mean the knowledge of such party based on
the actual knowledge of such party’s Chief Executive Officer and Chief Financial
Officer or such other persons holding equivalent offices. Unless specified to
the contrary herein, all references herein to an exercise of discretion or
judgment by a Purchaser, to the making of a determination or designation by a
Purchaser, to the application of a Purchaser’s discretion or opinion, to the
granting or withholding of a Purchaser’s consent or approval, to the
consideration of whether a matter or thing is satisfactory or acceptable to a
Purchaser, or otherwise involving the decision making of a Purchaser, shall be
deemed to mean that such Purchaser shall decide using the reasonable discretion
or judgment of a prudent lender.

7.15.    Waiver of Right to Jury Trial. TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, THE PARTIES HERETO HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
ANY RIGHT THAT THEY MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION ARISING IN ANY
WAY IN CONNECTION WITH ANY OF THE TRANSACTION DOCUMENTS, OR ANY OTHER STATEMENTS
OR ACTIONS OF THE COMPANY OR THE PURCHASERS. THE PARTIES HERETO ACKNOWLEDGE THAT
THEY HAVE BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF
THIS WAIVER BY INDEPENDENT LEGAL COUNSEL SELECTED OF THEIR OWN FREE WILL. THE
PARTIES HERETO FURTHER ACKNOWLEDGE THAT (I) THEY HAVE READ AND UNDERSTAND THE
MEANING AND RAMIFICATIONS OF THIS WAIVER, (II) THIS WAIVER HAS BEEN REVIEWED BY
THE PARTIES HERETO AND THEIR COUNSEL AND IS A MATERIAL INDUCEMENT FOR ENTRY INTO
THIS AGREEMENT AND (III) THIS WAIVER SHALL BE EFFECTIVE AS TO EACH OF SUCH
TRANSACTION DOCUMENTS AS IF FULLY INCORPORATED THEREIN.

7.16.    Expenses. Except as otherwise provided in this Agreement, each of the
parties will bear and pay all other costs and expenses incurred by it or on its
behalf in connection with the transactions contemplated by this Agreement.

7.17.    Survival. Each of the representations and warranties set forth in this
Agreement shall survive the Closing for a period of one year after the date
hereof. Except as otherwise provided herein, all covenants and agreements
contained herein shall survive until, by their respective terms, they are no
longer operative, other than those which by their terms are to be performed in
whole or in part prior to or on the Closing Date, which shall terminate as of
the Closing Date.

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized representative as of the date first written above.

 

COMPANY: SPIRIT OF TEXAS BANCSHARES, INC. By:  

                                                                       

Name:   Dean O. Bass Title:   Chairman and Chief Executive Officer

[Company Signature Page to Subordinated Note Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Purchaser has caused this Agreement to be executed by
its duly authorized representative as of the date first written above.

 

PURCHASER: By:  

                                                                           

Name:   Title:   Address of Purchaser:         Email: Principal Amount of
Purchased Subordinated Note:   $

[Purchaser Signature Page to Subordinated Note Purchase Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SUBORDINATED NOTE

SPIRIT OF TEXAS BANCSHARES, INC.

6.00% FIXED-TO-FLOATING RATE SUBORDINATED NOTE DUE 2030

THE INDEBTEDNESS EVIDENCED BY THIS SUBORDINATED NOTE IS SUBORDINATED AND JUNIOR
IN RIGHT OF PAYMENT TO SENIOR INDEBTEDNESS (AS DEFINED IN SECTION 3 OF THIS
SUBORDINATED NOTE) OF SPIRIT OF TEXAS BANCSHARES, INC. (THE “COMPANY”),
INCLUDING OBLIGATIONS OF THE COMPANY TO ITS GENERAL CREDITORS AND SECURED
CREDITORS, AND IS UNSECURED. IT IS INELIGIBLE AS COLLATERAL FOR ANY EXTENSION OF
CREDIT BY THE COMPANY OR ANY OF ITS SUBSIDIARIES. IN THE EVENT OF LIQUIDATION
ALL HOLDERS OF SENIOR INDEBTEDNESS OF THE COMPANY SHALL BE ENTITLED TO BE PAID
IN FULL WITH SUCH INTEREST AS MAY BE PROVIDED BY LAW BEFORE ANY PAYMENT SHALL BE
MADE ON ACCOUNT OF PRINCIPAL OF OR INTEREST ON THIS SUBORDINATED NOTE. AFTER
PAYMENT IN FULL OF ALL SUMS OWING TO SUCH HOLDERS OF SENIOR INDEBTEDNESS, THE
HOLDER OF THIS SUBORDINATED NOTE, TOGETHER WITH THE HOLDERS OF ANY OBLIGATIONS
OF THE COMPANY RANKING ON A PARITY WITH THE SUBORDINATED NOTES, SHALL BE
ENTITLED TO BE PAID FROM THE REMAINING ASSETS OF THE COMPANY THE UNPAID
PRINCIPAL AMOUNT OF THIS SUBORDINATED NOTE PLUS ACCRUED AND UNPAID INTEREST
THEREON BEFORE ANY PAYMENT OR OTHER DISTRIBUTION, WHETHER IN CASH, PROPERTY OR
OTHERWISE, SHALL BE MADE (I) WITH RESPECT TO ANY OBLIGATION THAT BY ITS TERMS
EXPRESSLY IS JUNIOR IN THE RIGHT OF PAYMENT TO THE SUBORDINATED NOTES, (II) WITH
RESPECT TO ANY INDEBTEDNESS BETWEEN THE COMPANY AND ANY OF ITS SUBSIDIARIES OR
AFFILIATES, OR (III) ON ACCOUNT OF ANY SHARES OF CAPITAL STOCK OF THE COMPANY.

THIS SUBORDINATED NOTE IS A GLOBAL SUBORDINATED NOTE AND IS REGISTERED IN THE
NAME OF CEDE & CO AS NOMINEE OF THE DEPOSITORY TRUST COMPANY (“DTC”) OR A
NOMINEE OF DTC. THIS SUBORDINATED NOTE IS EXCHANGEABLE FOR SUBORDINATED NOTES
REGISTERED IN THE NAME OF A PERSON OTHER THAN DTC OR ITS NOMINEE, AND NO
TRANSFER OF THIS SUBORDINATED NOTE (OTHER THAN A TRANSFER OF THIS SUBORDINATED
NOTE AS A WHOLE BY DTC TO A NOMINEE OF DTC OR BY A NOMINEE OF DTC TO DTC OR
ANOTHER NOMINEE OF DTC) MAY BE REGISTERED EXCEPT IN LIMITED CIRCUMSTANCES
SPECIFIED IN THIS SUBORDINATED NOTE.

UNLESS THIS SUBORDINATED NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC TO THE COMPANY OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR
PAYMENT, AND ANY SUBORDINATED NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE &
CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC
(AND ANY PAYMENT HEREON IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR
OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH
AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

TRANSFERS OF THIS SUBORDINATED NOTE WILL BE LIMITED TO TRANSFERS IN WHOLE, BUT
NOT IN PART, TO NOMINEES OF DTC OR A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S
NOMINEE AND TRANSFERS OF PORTIONS OF THIS SUBORDINATED NOTE WILL BE LIMITED TO
TRANSFERS MADE IN ACCORDANCE WITH RESTRICTIONS SET FORTH HEREIN.

 

A-1



--------------------------------------------------------------------------------

THE INDEBTEDNESS EVIDENCED BY THIS SUBORDINATED NOTE IS NOT A DEPOSIT AND IS NOT
INSURED BY THE FEDERAL DEPOSIT INSURANCE CORPORATION OR ANY OTHER GOVERNMENT
AGENCY OR FUND.

THIS SUBORDINATED NOTE WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN MINIMUM
DENOMINATIONS OF $100,000 AND MULTIPLES OF $10,000 IN EXCESS THEREOF. ANY
ATTEMPTED TRANSFER OF THIS SUBORDINATED NOTE IN A DENOMINATION OF LESS THAN
$100,000 SHALL BE DEEMED TO BE VOID AND OF NO LEGAL EFFECT WHATSOEVER. ANY SUCH
PURPORTED TRANSFEREE SHALL BE DEEMED NOT TO BE THE HOLDER OF THIS SUBORDINATED
NOTE FOR ANY PURPOSE, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF PAYMENTS ON
THIS SUBORDINATED NOTE, AND SUCH PURPORTED TRANSFEREE SHALL BE DEEMED TO HAVE NO
INTEREST WHATSOEVER IN THIS SUBORDINATED NOTE.

THIS SUBORDINATED NOTE MAY BE SOLD ONLY IN COMPLIANCE WITH APPLICABLE FEDERAL
AND STATE SECURITIES LAWS. THIS SUBORDINATED NOTE HAS NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS, OR ANY OTHER APPLICABLE SECURITIES LAWS. NEITHER THIS
SUBORDINATED NOTE NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED,
SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

CERTAIN ERISA CONSIDERATIONS:

THE HOLDER OF THIS SUBORDINATED NOTE, OR ANY INTEREST HEREIN, BY ITS ACCEPTANCE
HEREOF OR THEREOF AGREES, REPRESENTS AND WARRANTS THAT IT IS NOT AN EMPLOYEE
BENEFIT PLAN, INDIVIDUAL RETIREMENT ACCOUNT OR OTHER PLAN OR ARRANGEMENT SUBJECT
TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”) (EACH, A “PLAN”), OR AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN
ASSETS” BY REASON OF ANY PLAN’S INVESTMENT IN THE ENTITY, AND NO PERSON
INVESTING “PLAN ASSETS” OF ANY PLAN MAY ACQUIRE OR HOLD THIS SUBORDINATED NOTE
OR ANY INTEREST HEREIN, UNLESS SUCH PURCHASER OR HOLDER IS ELIGIBLE FOR THE
EXEMPTIVE RELIEF AVAILABLE UNDER U.S. DEPARTMENT OF LABOR PROHIBITED TRANSACTION
CLASS EXEMPTION 96-23, 95-60, 91-38, 90-1 OR 84-14 OR ANOTHER APPLICABLE
EXEMPTION OR ITS PURCHASE AND HOLDING OF THIS SUBORDINATED NOTE, OR ANY INTEREST
HEREIN, ARE NOT PROHIBITED BY SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE
WITH RESPECT TO SUCH PURCHASE AND HOLDING. ANY PURCHASER OR HOLDER OF THIS
SUBORDINATED NOTE OR ANY INTEREST HEREIN WILL BE DEEMED TO HAVE REPRESENTED BY
ITS PURCHASE AND HOLDING THEREOF THAT EITHER: (I) IT IS NOT AN EMPLOYEE BENEFIT
PLAN OR OTHER PLAN TO WHICH TITLE I OF ERISA OR SECTION 4975 OF THE CODE IS
APPLICABLE, A TRUSTEE OR OTHER PERSON ACTING ON BEHALF OF ANY SUCH EMPLOYEE
BENEFIT PLAN OR OTHER PLAN, OR ANY OTHER PERSON OR ENTITY USING THE “PLAN
ASSETS” OF ANY SUCH EMPLOYEE BENEFIT PLAN OR OTHER PLAN TO FINANCE SUCH PURCHASE
OR (II) SUCH PURCHASE OR HOLDING WILL NOT RESULT IN A PROHIBITED TRANSACTION
UNDER

 

A-2



--------------------------------------------------------------------------------

SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE FOR WHICH FULL EXEMPTIVE RELIEF
IS NOT AVAILABLE UNDER APPLICABLE STATUTORY OR ADMINISTRATIVE EXEMPTION.

ANY FIDUCIARY OF ANY PLAN WHO IS CONSIDERING THE ACQUISITION OF THIS
SUBORDINATED NOTE OR ANY INTEREST HEREIN SHOULD CONSULT WITH HIS OR HER LEGAL
COUNSEL PRIOR TO ACQUIRING THIS SUBORDINATED NOTE OR ANY INTEREST HEREIN.

 

A-3



--------------------------------------------------------------------------------

No.: 2030-                 CUSIP Accredited Investors:                         
CUSIP QIBs:                     

SPIRIT OF TEXAS BANCSHARES, INC.

6.00% FIXED-TO-FLOATING RATE SUBORDINATED NOTE DUE 2030

1.    Subordinated Notes. This Subordinated Note is one of an issue of notes of
Spirit of Texas Bancshares, Inc., a Texas corporation (the “Company”),
designated as the “6.00% Fixed-to-Floating Rate Subordinated Notes due 2030”
(the “Subordinated Notes”) issued pursuant to that Subordinated Note Purchase
Agreement, dated as of the Issue Date (as defined herein), between the Company
and the several purchasers of the Subordinated Notes identified on the signature
pages thereto (the “Purchase Agreement”).

2.    Payment. The Company, for value received, promises to pay to Cede & Co.,
or its registered assigns, as nominee for the Depository Trust Company (“DTC”),
the principal sum of                      DOLLARS (U.S.) ($            ), plus
accrued but unpaid interest on July 31, 2030 (“Stated Maturity”) and to pay
interest thereon (i) from and including the Issue Date of the Subordinated Notes
to but excluding July 31, 2025 or the earlier redemption date contemplated by
Section 4 of this Subordinated Note at the rate of 6.00% per annum, computed on
the basis of a 360-day year consisting of twelve 30-day months and payable
quarterly in arrears on January 31, April 30, July 31 and October 31 of each
year (each, a “Fixed Rate Interest Payment Date”), beginning October 31, 2020,
and (ii) from and including July 31, 2025 to but excluding the Stated Maturity
or the earlier redemption date contemplated by Section 4 of this Subordinated
Note, at the rate per annum, reset quarterly, equal to the Floating Interest
Rate (as defined below) determined on the Floating Interest Determination Date
(as defined below) of the applicable interest period plus 592 basis points,
computed on the basis of a 360-day year and the actual number of days elapsed
and payable quarterly in arrears on January 31, April 30, July 31 and October 31
(each quarterly period, a “Floating Rate Period”) of each year (each, a
“Floating Rate Interest Payment Date”). In the event that the Benchmark for the
Floating Rate Period is less than zero, the Benchmark for such Floating Rate
Period shall be deemed to be zero. Dollar amounts resulting from this
calculation shall be rounded to the nearest cent, with one-half cent being
rounded up. The term “Floating Interest Determination Date” means the date upon
which the Floating Interest Rate is determined by the Calculation Agent (as
defined below) pursuant to the Three-Month Term SOFR Conventions (as defined
below). Any payment of principal of or interest on this Subordinated Note that
would otherwise become due and payable on a day which is not a Business Day
shall become due and payable on the next succeeding Business Day, with the same
force and effect as if made on the date for payment of such principal or
interest, and no interest will accrue in respect of such payment for the period
after such day; provided, that in the event that any scheduled Floating Rate
Interest Payment Date falls on a day that is not a Business Day and the next
succeeding Business Day falls in the next succeeding calendar month, such
Floating Rate Interest Payment Date will be accelerated to the immediately
preceding Business Day, and, in each such case, the amounts payable on such
Business Day will include interest accrued to, but excluding, such Business Day.

(a)    The Company shall take such actions as are necessary to ensure that from
the commencement of the Floating Rate Period for so long as any of the
Subordinated Notes remain outstanding there will at all times be a Calculation
Agent appointed to calculate Three-Month Term SOFR in respect of each Floating
Rate Period. The calculation of Three-Month Term SOFR for each applicable
Floating Rate Period by the Calculation Agent will (in the absence of manifest
error) be final and binding. The Calculation Agent’s determination of any
interest rate and its calculation of interest payments for any period will be
maintained on file at the Calculation Agent’s principal offices, will be made
available to any Noteholder (as defined below) upon request. The Calculation
Agent may be removed by the Company at any time. If the Calculation Agent is
unable or unwilling to act as Calculation Agent or is removed by the Company,
the Company will promptly appoint a replacement Calculation Agent. The
Calculation Agent may not resign its duties without a successor having been duly
appointed; provided, that if a successor

 

A-4



--------------------------------------------------------------------------------

Calculation Agent has not been appointed by the Company and such successor
accepted such position within thirty (30) days after the giving of notice of
resignation by the Calculation Agent, then the resigning Calculation Agent may
petition, at the expense of the Company, any court of competent jurisdiction for
the appointment of a successor Calculation Agent with respect to such series.
For the avoidance of doubt, if at any time there is no Calculation Agent
appointed by the Company, then the Company shall be the Calculation Agent.

(b)    An “Interest Payment Date” is either a Fixed Rate Interest Payment Date
or a Floating Rate Interest Payment Date, as applicable.

(c)    The “Floating Interest Rate” means:

(i)    initially Three-Month Term SOFR (as defined below).

(ii)    Notwithstanding the foregoing clause (i) of this Section 2(c):

(A)    If the Calculation Agent determines prior to the relevant Floating
Interest Determination Date that a Benchmark Transition Event and its related
Benchmark Replacement Date (each of such terms as defined below) have occurred
with respect to Three-Month Term SOFR, then the Company shall promptly provide
notice of such determination to the Noteholders and Section 2(d) will thereafter
apply to all determinations, calculations and quotations made or obtained for
the purposes of calculating the Floating Interest Rate payable on the
Subordinated Notes during a relevant Floating Rate Period.

(B)    However, if the Calculation Agent determines that a Benchmark Transition
Event and its related Benchmark Replacement Date have occurred with respect to
Three-Month Term SOFR, but for any reason the Benchmark Replacement has not been
determined as of the relevant Floating Interest Determination Date, the Floating
Interest Rate for the applicable Floating Rate Period will be equal to the
Floating Interest Rate on the last Floating Interest Determination Date for the
Subordinated Notes, as determined by the Calculation Agent.

(d)    Effect of Benchmark Transition Event.

(i)    If the Calculation Agent determines that a Benchmark Transition Event and
its related Benchmark Replacement Date have occurred prior to the Reference Time
(as defined below) in respect of any determination of the Benchmark (as defined
below) on any date, the Benchmark Replacement will replace the then-current
Benchmark for all purposes relating to the Subordinated Notes during the
relevant Floating Rate Period in respect of such determination on such date and
all determinations on all subsequent dates.

(ii)    In connection with the implementation of a Benchmark Replacement, the
Calculation Agent will have the right to make Benchmark Replacement Conforming
Changes from time to time and such changes shall become effective without
consent from the Noteholders or any other party.

(iii)    The Calculation Agent is expressly authorized to make certain
determinations, decisions and elections under the Subordinated Notes, including
with respect to the use of Three-Month Term SOFR as the Benchmark under this
Section 2(d). Any determination, decision or election that may be made by the
Calculation Agent under the terms of the Subordinated Notes, including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date, and any decision to take or
refrain from taking any action or any selection:

(A)    will be conclusive and binding absent manifest error;

 

A-5



--------------------------------------------------------------------------------

(B)    if made by the Company as the Calculation Agent, will be made in the
Company’s sole discretion;

(C)    if made by the Calculation Agent other than the Company, will be made
after consultation with the Company, and the Calculation Agent will not make any
such determination, decision or election to which the Company reasonably
objects; and

(D)    notwithstanding anything to the contrary in this Subordinated Note or the
Purchase Agreement, shall become effective without consent from the Noteholders
or any other party.

(iv)    If the Calculation Agent fails to make any determination, decision or
election that it is required to make under the terms of the Subordinated Notes,
then the Company will make such determination, decision or election on the same
basis as described above.

(v)    For the avoidance of doubt, after a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred, interest payable on this
Subordinated Note for the Floating Rate Period will be an annual rate equal to
the sum of the applicable Benchmark Replacement and the spread specified on the
face hereof.

(vi)    If the then-current Benchmark is Three-Month Term SOFR, the Calculation
Agent will have the right to establish the Three-Month Term SOFR Conventions,
and if any of the foregoing provisions concerning the calculation of the
interest rate and the payment of interest during the Floating Rate Period are
inconsistent with any of the Three-Month Term SOFR Conventions determined by the
Calculation Agent, then the relevant Three-Month Term SOFR Conventions will
apply.

(vii)    As used in this Subordinated Note:

(A)    “Benchmark” means, initially, Three-Month Term SOFR; provided that if the
Calculation Agent determines on or prior to the Reference Time that a Benchmark
Transition Event and its related Benchmark Replacement Date have occurred with
respect to Three-Month Term SOFR or the then-current Benchmark, then “Benchmark”
means the applicable Benchmark Replacement.

(B)    “Benchmark Replacement” means the Interpolated Benchmark with respect to
the then-current Benchmark, plus the Benchmark Replacement Adjustment for such
Benchmark; provided that if (a) the Calculation Agent cannot determine the
Interpolated Benchmark as of the Benchmark Replacement Date or (b) the
then-current Benchmark is Three-Month Term SOFR and a Benchmark Transition Event
and its related Benchmark Replacement Date have occurred with respect to
Three-Month Term SOFR (in which event no Interpolated Benchmark with respect to
Three-Month Term SOFR shall be determined), then “Benchmark Replacement” means
the first alternative set forth in the order below that can be determined by the
Calculation Agent as of the Benchmark Replacement Date:

(1)    Compounded SOFR;

(2)    the sum of: (i) the alternate rate of interest that has been selected or
recommended by the Relevant Governmental Body as the replacement for the
then-current Benchmark for the applicable Corresponding Tenor and (ii) the
Benchmark Replacement Adjustment;

 

A-6



--------------------------------------------------------------------------------

(3)    the sum of: (i) the ISDA Fallback Rate and (ii) the Benchmark Replacement
Adjustment;

(4)    the sum of: (i) the alternate rate of interest that has been selected by
the Calculation Agent as the replacement for the then-current Benchmark for the
applicable Corresponding Tenor giving due consideration to any industry-accepted
rate of interest as a replacement for the then-current Benchmark for U.S. dollar
denominated floating rate notes at such time and (ii) the Benchmark Replacement
Adjustment.

(C)    “Benchmark Replacement Adjustment” means the first alternative set forth
in the order below that can be determined by the Calculation Agent as of the
Benchmark Replacement Date:

(1)    the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected or recommended by the Relevant Governmental Body for the
applicable Unadjusted Benchmark Replacement;

(2)    if the applicable Unadjusted Benchmark Replacement is equivalent to the
ISDA Fallback Rate, then the ISDA Fallback Adjustment;

(3)    the spread adjustment (which may be a positive or negative value or zero)
that has been selected by the Calculation Agent giving due consideration to any
industry-accepted spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of the then-current Benchmark with
the applicable Unadjusted Benchmark Replacement for U.S. dollar denominated
floating rate notes at such time.

(D)    “Benchmark Replacement Conforming Changes” means, with respect to any
Benchmark Replacement, any technical, administrative or operational changes
(including changes to the definition of “Floating Rate Period,” timing and
frequency of determining rates with respect to each Floating Rate Period and
making payments of interest, rounding of amounts or tenors, and other
administrative matters) that the Calculation Agent decides may be appropriate to
reflect the adoption of such Benchmark Replacement in a manner substantially
consistent with market practice (or, if the Calculation Agent decides that
adoption of any portion of such market practice is not administratively feasible
or if the Calculation Agent determines that no market practice for use of the
Benchmark Replacement exists, in such other manner as the Calculation Agent
determines is reasonably necessary).

(E)    “Benchmark Replacement Date” means the earliest to occur of the following
events with respect to the then-current Benchmark:

(1)    in the case of clause (1) of the definition of “Benchmark Transition
Event,” the relevant Reference Time in respect of any determination; or

(2)    in the case of clause (2) or clause (3) of the definition of “Benchmark
Transition Event,” the later of (i) the date of the public statement or
publication of information referenced therein and (ii) the date on which the
administrator of the Benchmark permanently or indefinitely ceases to provide the
Benchmark; or

 

A-7



--------------------------------------------------------------------------------

(3)    in the case of clause (4) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.

For the avoidance of doubt, for purposes of the definitions of Benchmark
Replacement Date and Benchmark Transition Event, references to the Benchmark
also include any reference rate underlying the Benchmark (for example, if the
Benchmark becomes Compounded SOFR, references to the Benchmark would include
SOFR).

For the avoidance of doubt, if the event giving rise to the Benchmark
Replacement Date occurs on the same day as, but earlier than, the Reference Time
in respect of any determination, the Benchmark Replacement Date will be deemed
to have occurred prior to the Reference Time for such determination.

(F)    “Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the then-current Benchmark:

(1)    if the Benchmark is Three-Month Term SOFR, (i) the Relevant Governmental
Body has not selected or recommended a forward-looking term rate for a tenor of
three months based on SOFR, (ii) the development of a forward-looking term rate
for a tenor of three months based on SOFR that has been recommended or selected
by the Relevant Governmental Body is not complete or (iii) the Company
determines that the use of a forward-looking rate for a tenor of three months
based on SOFR is not administratively feasible;

(2)    a public statement or publication of information by or on behalf of the
administrator of the Benchmark announcing that such administrator has ceased or
will cease to provide the Benchmark, permanently or indefinitely, provided that,
at the time of such statement or publication, there is no successor
administrator that will continue to provide the Benchmark;

(3)    a public statement or publication of information by the regulatory
supervisor for the administrator of the Benchmark, the central bank for the
currency of the Benchmark, an insolvency official with jurisdiction over the
administrator for the Benchmark, a resolution authority with jurisdiction over
the administrator for the Benchmark or a court or an entity with similar
insolvency or resolution authority over the administrator for the Benchmark,
which states that the administrator of the Benchmark has ceased or will cease to
provide the Benchmark permanently or indefinitely, provided that, at the time of
such statement or publication, there is no successor administrator that will
continue to provide the Benchmark; or

(4)    a public statement or publication of information by the regulatory
supervisor for the administrator of the Benchmark announcing that the Benchmark
is no longer representative.

(G)     “Business Day” means any day that is not a Saturday or Sunday and that
is not a day on which banks in the State of Texas are generally authorized or
required by law or executive order to be closed.

 

A-8



--------------------------------------------------------------------------------

(H)    “Calculation Agent” means the agent (which may be the Company or an
affiliate of the Company) as may be appointed by the Company to act as
Calculation Agent for the Subordinated Notes prior to the commencement of the
Floating Rate Period to act in accordance with Section 2.

(I)    “Compounded SOFR” means the compounded average of SOFRs for the
applicable Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate being established by the Calculation Agent in
accordance with:

(1)    the rate, or methodology for this rate and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; provided that:

(2)    if, and to the extent that, the Calculation Agent determines that
Compounded SOFR cannot be determined in accordance with clause (1) above, then
the rate, or methodology for this rate, and conventions for this rate that have
been selected by the Calculation Agent giving due consideration to any
industry-accepted market practice for U.S. dollar denominated floating rate
securities at such time.

For the avoidance of doubt, the calculation of Compounded SOFR will exclude the
Benchmark Replacement Adjustment and the spread specified on the face hereof.

(J)    “Corresponding Tenor” with respect to a Benchmark Replacement means a
tenor (including overnight) having approximately the same length (disregarding
Business Day adjustment) as the applicable tenor for the then-current Benchmark.

(K)    “FRBNY” means the Federal Reserve Bank of New York.

(L)    “FRBNY’s Website” means the website of the FRBNY at
http://www.newyorkfed.org, or any successor source.

(M)    “Interpolated Benchmark” with respect to the Benchmark means the rate
determined for the Corresponding Tenor by interpolating on a linear basis
between: (1) the Benchmark for the longest period (for which the Benchmark is
available) that is shorter than the Corresponding Tenor and (2) the Benchmark
for the shortest period (for which the Benchmark is available) that is longer
than the Corresponding Tenor.

(N)    “ISDA” means the International Swaps and Derivatives Association, Inc. or
any successor thereto.

(O)    “ISDA Definitions” means the 2006 ISDA Definitions published by the ISDA
or any successor thereto, as amended or supplemented from time to time, or any
successor definitional booklet for interest rate derivatives published from time
to time.

(P)    “ISDA Fallback Adjustment” means the spread adjustment (which may be a
positive or negative value or zero) that would apply for derivatives
transactions referencing the ISDA Definitions to be determined upon the
occurrence of an index cessation event with respect to the Benchmark for the
applicable tenor.

(Q)    “ISDA Fallback Rate” means the rate that would apply for derivatives
transactions referencing the ISDA Definitions to be effective upon the
occurrence of an index cessation date with respect to the Benchmark for the
applicable tenor excluding the applicable ISDA Fallback Adjustment.

 

A-9



--------------------------------------------------------------------------------

(R)    “Reference Time” with respect to any determination of the Benchmark means
(a) if the Benchmark is Three-Month Term SOFR, the time determined by the
Calculation Agent after giving effect to the Three-Month Term SOFR Conventions,
and (b) if the Benchmark is not Three-Month Term SOFR, the time determined by
the Calculation Agent after giving effect to the Benchmark Replacement
Conforming Changes.

(S)    “Relevant Governmental Body” means the Board of Governors of the Federal
Reserve System (the “Federal Reserve”) and/or the FRBNY, or a committee
officially endorsed or convened by the Federal Reserve and/or the FRBNY or any
successor thereto.

(T)    “SOFR” means the daily secured overnight financing rate published by the
FRBNY, as the administrator of the Benchmark, (or a successor administrator) on
the FRBNY’s Website (or such successor’s website).

(U)    “Term SOFR” means the forward-looking term rate for the applicable
Corresponding Tenor based on SOFR that has been selected or recommended by the
Relevant Governmental Body.

(V)    “Term SOFR Administrator” means any entity designated by the Relevant
Governmental Body as the administrator of Term SOFR (or successor
administrator).

(W)    “Three-Month Term SOFR” means the rate for Term SOFR for a tenor of three
months that is published by the Term SOFR Administrator at the Reference Time
for any Floating Rate Period, as determined by the Calculation Agent after
giving effect to the Three-Month Term SOFR Conventions. All percentages used in
or resulting from any calculation of Three-Month Term SOFR shall be rounded, if
necessary, to the nearest one-hundred-thousandth of a percentage point, with
0.000005% rounded up to 0.00001%.

(X)    “Three-Month Term SOFR Conventions” means any determination, decision or
election with respect to any technical, administrative or operational matter
(including with respect to the manner and timing of the publication of
Three-Month Term SOFR, or changes to the definition of “Floating Rate Period,”
timing and frequency of determining Three-Month Term SOFR with respect to each
Floating Rate Period and making payments of interest, rounding of amounts or
tenors, and other administrative matters) that the Calculation Agent decides may
be appropriate to reflect the use of Three-Month Term SOFR as the Benchmark in a
manner substantially consistent with market practice (or, if the Calculation
Agent decides that adoption of any portion of such market practice is not
administratively feasible or if the Calculation Agent determines that no market
practice for the use of Three-Month Term SOFR exists, in such other manner as
the Calculation Agent determines is reasonably necessary).

(Y)    “Unadjusted Benchmark Replacement” means the Benchmark Replacement
excluding the Benchmark Replacement Adjustment.

3.    Subordination.

(a)    The indebtedness of the Company evidenced by this Subordinated Note,
including the principal and interest on this Subordinated Note, shall be
subordinate and junior in right of payment to the prior payment in full of all
existing claims of creditors of the Company whether now outstanding or

 

A-10



--------------------------------------------------------------------------------

subsequently created, assumed, guaranteed or incurred (collectively, “Senior
Indebtedness”), which shall consist of principal of (and premium, if any) and
interest, if any, on: (i) all indebtedness and obligations of, or guaranteed or
assumed by, the Company for money borrowed, whether or not evidenced by bonds,
debentures, securities, notes or other similar instruments, and including, but
not limited to, and all obligations to the Company’s general creditors and
secured creditors; (ii) any deferred obligations of the Company for the payment
of the purchase price of property or assets acquired other than in the ordinary
course of business; (iii) all obligations, contingent or otherwise, of the
Company in respect of any letters of credit, bankers’ acceptances, security
purchase facilities and similar direct credit substitutes; (iv) any capital
lease obligations of the Company; (v) all obligations of the Company in respect
of interest rate swap, cap or other agreements, interest rate future or option
contracts, currency swap agreements, currency future or option contracts,
commodity contracts and other similar arrangements or derivative products;
(vi) any obligation of the Company to its general creditors, as defined for
purposes of the capital adequacy regulations of the Federal Reserve applicable
to the Company, as the same may be amended or modified from time to time;
(vii) all obligations that are similar to those in clauses (i) through (v) of
other Persons (as such term in defined in the Purchase Agreement) for the
payment of which the Company is responsible or liable as obligor, guarantor or
otherwise arising from an off-balance sheet guarantee; (vii) all obligations of
the types referred to in clauses (i) through (vi) of other Persons secured by a
lien on any property or asset of the Company, and (viii) in the case of clauses
(i) through (viii) above, all amendments, renewals, extensions, modifications
and refundings of such indebtedness and obligations; except “Senior
Indebtedness” does not include (A) the Subordinated Notes, (B) any obligation
that by its terms expressly is junior to, or ranks equally in right of payment
with, the Subordinated Notes, or (C) any indebtedness between the Company and
any of its subsidiaries or Affiliates. This Subordinated Note is not secured by
any assets of the Company or any subsidiary or Affiliate of the Company. The
term “Affiliate(s)” means, with respect to any Person, such Person’s immediate
family members, partners, members or parent and subsidiary corporations, and any
other Person directly or indirectly controlling, controlled by, or under common
control with said Person and their respective Affiliates.

(b)    In the event of any liquidation of the Company, holders of Senior
Indebtedness of the Company shall be entitled to be paid in full with such
interest as may be provided by law before any payment shall be made on account
of principal of or interest on this Subordinated Note. Additionally, in the
event of any insolvency, dissolution, assignment for the benefit of creditors or
any liquidation or winding up of or relating to the Company, whether voluntary
or involuntary, holders of Senior Indebtedness shall be entitled to be paid in
full before any payment shall be made on account of the principal of or interest
on the Subordinated Notes, including this Subordinated Note. In the event of any
such proceeding, after payment in full of all sums owing with respect to the
Senior Indebtedness, the registered holders of the Subordinated Notes from time
to time (each, a “Noteholder” and, collectively, the “Noteholders”), together
with the holders of any obligations of the Company ranking on a parity with the
Subordinated Notes, shall be entitled to be paid from the remaining assets of
the Company the unpaid principal thereof, and the unpaid interest thereon before
any payment or other distribution, whether in cash, property or otherwise, shall
be made (i) with respect to any obligation that by its terms expressly is junior
to in the right of payment to the Subordinated Notes, (ii) with respect to any
indebtedness between the Company and any of its subsidiaries or Affiliates or
(iii) on account of any capital stock.

(c)    If there shall have occurred and be continuing (i) a default in any
payment with respect to any Senior Indebtedness or (ii) an event of default with
respect to any Senior Indebtedness as a result of which the maturity thereof is
accelerated, unless and until such payment default or event of default shall
have been cured or waived or shall have ceased to exist, no payments shall be
made by the Company with respect to the Subordinated Notes, notwithstanding the
provisions of Section 18 hereof. The provisions of this subsection shall not
apply to any payment with respect to which Section 3(b) above would be
applicable.

 

A-11



--------------------------------------------------------------------------------

(d)    Nothing herein shall act to prohibit, limit or impede the Company from
issuing additional debt of the Company having the same rank as the Subordinated
Notes or which may be junior or senior in rank to the Subordinated Notes. Each
Noteholder, by its acceptance hereof, agrees to and shall be bound by the
provisions of this Section 3. Each Noteholder, by its acceptance hereof, further
acknowledges and agrees that the foregoing subordination provisions are, and are
intended to be, an inducement and a consideration for each holder of any Senior
Indebtedness, whether such Senior Indebtedness was created or acquired before or
after the issuance of the Subordinated Notes, to acquire and continue to hold,
or to continue to hold, such Senior Indebtedness, and such holder of Senior
Indebtedness shall be deemed conclusively to have relied on such subordination
provisions in acquiring and continuing to hold or in continuing to hold such
Senior Indebtedness.

4.    Redemption.

(a)    Redemption Prior to Fifth Anniversary. This Subordinated Note shall not
be redeemable by the Company in whole or in part prior to the fifth (5th)
anniversary of the date upon which this Subordinated Note was originally issued
(the “Issue Date”), except in the event of: (i) a Tier 2 Capital Event (as
defined below), (ii) a Tax Event (as defined below) or (iii) an Investment
Company Event (as defined below). Upon the occurrence of a Tier 2 Capital Event,
Tax Event or an Investment Company Event, subject to Section 4(f) below, the
Company may redeem this Subordinated Note in whole, but not in part, at any
time, upon giving not less than ten (10) calendar days’ notice to the Noteholder
of this Subordinated Note at an amount equal to one hundred percent (100%) of
the outstanding principal amount being redeemed plus accrued but unpaid
interest, to but excluding the redemption date. “Tier 2 Capital Event” means the
receipt by the Company of an opinion of counsel to the Company to the effect
that there is a material risk that the Subordinated Note no longer qualifies as
“Tier 2” Capital (as defined by the Federal Reserve) (or its then equivalent) as
a result of a change in interpretation or application of law or regulation by
any judicial, legislative or regulatory authority that becomes effective after
the date of Issue Date. “Tax Event” means the receipt by the Company of an
opinion of counsel to the Company that as a result of any amendment to, or
change (including any final and adopted (or enacted) prospective change) in, the
laws (or any regulations thereunder) of the United States or any political
subdivision or taxing authority thereof or therein, or as a result of any
official administrative pronouncement or judicial decision interpreting or
applying such laws or regulations, there is a material risk that interest
payable by the Company on the Subordinated Notes is not, or within one hundred
and twenty (120) calendar days after the receipt of such opinion will not be,
deductible by the Company, in whole or in part, for U.S. federal income tax
purposes. “Investment Company Event” means the receipt by the Company of an
opinion of counsel to the Company to the effect that there is a material risk
that the Company is or, within one hundred and twenty (120) calendar days after
the receipt of such opinion will be, required to register as an investment
company pursuant to the Investment Company Act of 1940, as amended.

(b)    Redemption on or after Fifth Anniversary. On or after the fifth (5th)
anniversary of the Issue Date, subject to Section 4(f) below, this Subordinated
Note shall be redeemable at the option of and by the Company, in whole or in
part at any time and from time to time upon any Interest Payment Date, at an
amount equal to one hundred percent (100%) of the outstanding principal amount
being redeemed plus accrued but unpaid interest, to but excluding the redemption
date. In addition, the Company may redeem all or a portion of the Subordinated
Notes, at any time upon the occurrence of a Tier 2 Capital Event, Tax Event or
an Investment Company Event. In the case of any redemption of this Subordinated
Note pursuant to this Section 4(b), the Company will give the Noteholder notice
of redemption, which notice shall indicate the aggregate principal amount of
Subordinated Notes to be redeemed, not less than thirty (30) nor more than
forty-five (45) calendar days prior to the proposed redemption date.

 

A-12



--------------------------------------------------------------------------------

(c)    Partial Redemption. If less than the then outstanding principal amount of
this Subordinated Note is redeemed, (i) a new Subordinated Note shall be issued
representing the unredeemed portion without charge to the holder thereof and
(ii) such redemption shall be effected on a pro rata basis as to the
Noteholders. For purposes of clarity, upon a partial redemption, a like
percentage of the principal amount of every Subordinated Note held by every
Noteholder shall be redeemed. Such redemptions shall be made on a pro rata
pass-through distribution of principal among all of the Subordinated Notes
outstanding at the time thereof.

(d)    No Redemption at Option of Noteholder. This Subordinated Note is not
subject to redemption at the option of the Noteholder.

(e)    Effectiveness of Redemption. If notice of redemption has been duly given
and notwithstanding that this Subordinated Note has been called for redemption
but has not yet been surrendered for cancellation, on and after the date fixed
for redemption interest shall cease to accrue on the portion of this
Subordinated Note called for redemption, this Subordinated Note shall no longer
be deemed outstanding with respect to the portion called for redemption and all
rights with respect to the portion of this Subordinated Note called for
redemption shall forthwith on such date fixed for redemption cease and terminate
unless the Company shall default in the payment of the redemption price, except
only the right of the Noteholder to receive the amount payable on such
redemption, without interest. For purposes of clarity, any redemption made
pursuant to the terms of this Subordinated Note shall be made on a pro rata
basis, and, for purposes of a redemption processed through DTC, in accordance
with its rules and procedures, as a “Pro Rata Pass-Through Distribution of
Principal.”

(f)    Regulatory Approvals. Any such redemption pursuant to this Section 4
shall be subject to receipt of any and all required federal and state regulatory
approvals, including, but not limited to, the consent of the Federal Reserve.

(g)    Purchase and Resale of the Subordinated Notes. Subject to any required
federal and state regulatory approvals and the provisions of this Subordinated
Note, the Company shall have the right to purchase any of the Subordinated Notes
at any time in the open market, private transactions or otherwise. If the
Company purchases any Subordinated Notes, it may, in its discretion, hold,
resell or cancel any of the purchased Subordinated Notes.

5.    Global Subordinated Notes.

(a)    The Subordinated Notes are being issued in the form of one or more Global
Subordinated Notes (each a “Global Subordinated Note”) registered in the name of
The Depository Trust Company or another organization registered as a clearing
agency under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and designated as Depositary by the Company or any successor thereto (the
“Depositary”) or a nominee thereof and delivered to such Depositary or a nominee
thereof.

(b)    Notwithstanding any other provision herein, no Global Subordinated Note
may be exchanged in whole or in part for Subordinated Notes registered, and no
transfer of a Global Subordinated Note in whole or in part may be registered, in
the name of any person other than the Depositary for such Global Subordinated
Note or a nominee thereof unless (i) such Depositary advises the Company in
writing that such Depositary is no longer willing or able to properly discharge
its responsibilities as Depositary with respect to such Global Subordinated
Note, and no qualified successor is appointed by the Company within ninety
(90) days of receipt by the Company of such notice, (ii) such Depositary ceases
to be a clearing agency registered under the Exchange Act and no successor is
appointed by the Company within ninety (90) days after obtaining knowledge of
such event, (iii) the Company elects to terminate the book-entry system through
the Depositary or (iv) an Event of Default (as defined in Section 6) shall have
occurred and be continuing. Upon the occurrence of any event specified in clause
(i), (ii), (iii) or (iv) of this Section 5(b), the Company or its agent shall
notify the Depositary and instruct the Depositary to notify all owners of
beneficial interests in such Global Subordinated Note of the occurrence of such
event and of the availability of Subordinated Notes to such owners of beneficial
interests requesting the same.

 

A-13



--------------------------------------------------------------------------------

(c)    If any Global Subordinated Note is to be exchanged for other Subordinated
Notes or canceled in part, or if another Subordinated Note is to be exchanged in
whole or in part for a beneficial interest in any Global Subordinated Note, then
either (i) such Global Subordinated Note shall be so surrendered for exchange or
cancellation as provided in this Section 5 or (ii) the principal amount thereof
shall be reduced or increased by an amount equal to the portion thereof to be so
exchanged or canceled, or equal to the principal amount of such other
Subordinated Note to be so exchanged for a beneficial interest therein, as the
case may be, by means of an appropriate adjustment made on the records of the
Company or, if applicable, the Company’s registrar and transfer agent
(“Registrar”), whereupon the Company or, if applicable, the Registrar, in
accordance with the applicable rules and procedures of the Depositary
(“Applicable Depositary Procedures”), shall instruct the Depositary or its
authorized representative to make a corresponding adjustment to its records.
Upon any such surrender or adjustment of a Global Subordinated Note by the
Depositary, accompanied by registration instructions, the Company shall execute
and deliver any Subordinated Notes issuable in exchange for such Global
Subordinated Note (or any portion thereof) in accordance with the instructions
of the Depositary.

(d)    Every Subordinated Note executed and delivered upon registration of
transfer of, or in exchange for or in lieu of, a Global Subordinated Note or any
portion thereof shall be executed and delivered in the form of, and shall be, a
Global Subordinated Note, unless such Subordinated Note is registered in the
name of a person other than the Depositary for such Global Subordinated Note or
a nominee thereof.

(e)    The Depositary or its nominee, as the registered owner of a Global
Subordinated Note, shall be the holder of such Global Subordinated Note for all
purposes under this Subordinated Note, and owners of beneficial interests in a
Global Subordinated Note shall hold such interests pursuant to Applicable
Depositary Procedures. Accordingly, any such owner’s beneficial interest in a
Global Subordinated Note shall be shown only on, and the transfer of such
interest shall be effected only through, records maintained by the Depositary or
its nominee or its Depositary participants. If applicable, the Registrar shall
be entitled to deal with the Depositary for all purposes relating to a Global
Subordinated Note (including the payment of principal and interest thereon and
the giving of instructions or directions by owners of beneficial interests
therein and the giving of notices) as the sole holder of the Subordinated Note
and shall have no obligations to the owners of beneficial interests therein. The
Registrar shall have no liability in respect of any transfers undertaken by the
Depositary.

(f)    The rights of owners of beneficial interests in a Global Subordinated
Note shall be exercised only through the Depositary and shall be limited to
those established by law and agreements between such owners and the Depositary
and/or its participants.

(g)    No holder of any beneficial interest in any Global Subordinated Note held
on its behalf by a Depositary shall have any rights with respect to such Global
Subordinated Note, and such Depositary may be treated by the Company and any
agent of the Company as the owner of such Global Subordinated Note for all
purposes whatsoever. Neither the Company nor any agent of the Company will have
any responsibility or liability for any aspect of the records relating to or
payments made on account of beneficial ownership interests of a Global
Subordinated Note or maintaining, supervising or reviewing any records relating
to such beneficial ownership interests. Notwithstanding the foregoing, nothing
herein shall prevent the Company or any agent of the Company from giving effect
to any written certification, proxy or other authorization furnished by a
Depositary or impair, as between a Depositary and such holders of beneficial
interests, the operation of customary practices governing the exercise of the
rights of the Depositary (or its nominee) as holder of any Subordinated Note.

 

A-14



--------------------------------------------------------------------------------

6.    Events of Default; Acceleration. Each of the following events shall
constitute an “Event of Default”:

(a)    the entry of a decree or order for relief in respect of the Company by a
court having jurisdiction in the premises in an involuntary case or proceeding
under any applicable bankruptcy, insolvency, or reorganization law, now or
hereafter in effect of the United States or any political subdivision thereof,
and such decree or order will have continued unstayed and in effect for a period
of sixty (60) consecutive calendar days;

(b)    the commencement by the Company of a voluntary case under any applicable
bankruptcy, insolvency or reorganization law, now or hereafter in effect of the
United States or any political subdivision thereof, or the consent by the
Company to the entry of a decree or order for relief in an involuntary case or
proceeding under any such law;

(c)    the Company (i) becomes insolvent or is unable to pay its debts as they
mature, (ii) makes an assignment for the benefit of creditors, (iii) admits in
writing its inability to pay its debts as they mature, or (iv) ceases to be a
bank holding company or financial holding company under the Bank Holding Company
Act of 1956, as amended;

(d)    the failure of the Company to pay any installment of interest on any of
the Subordinated Notes as and when the same will become due and payable, and the
continuation of such failure for a period of fifteen (15) consecutive calendar
days;

(e)    the failure of the Company to pay all or any part of the principal of any
of the Subordinated Notes as and when the same will become due and payable;

(f)    the liquidation of the Company (for the avoidance of doubt, “liquidation”
does not include any merger, consolidation, sale of equity or assets or
reorganization (exclusive of a reorganization in bankruptcy) of the Company or
any of its subsidiaries);

(g)    the failure of the Company to perform any other covenant or agreement on
the part of the Company contained in the Subordinated Notes, and the
continuation of such failure for a period of thirty (30) consecutive calendar
days after the date on which notice specifying such failure, stating that such
notice is a “Notice of Default” hereunder and demanding that the Company remedy
the same, will have been given, in the manner set forth in Section 22, to the
Company by a Noteholder; or

(h)    the default by the Company under any bond, debenture, note or other
evidence of indebtedness for money borrowed by the Company having an aggregate
principal amount outstanding of at least $20,000,000, whether such indebtedness
now exists or is created or incurred in the future, which default
(i) constitutes a failure to pay any portion of the principal of such
indebtedness when due and payable after the expiration of any applicable grace
period or (ii) results in such indebtedness becoming due or being declared due
and payable prior to the date on which it otherwise would have become due and
payable without, in the case of clause (i), such indebtedness having been
discharged or, in the case of clause (ii), without such indebtedness having been
discharged or such acceleration having been rescinded or annulled.

Unless the principal of this Subordinated Note already shall have become due and
payable, if an Event of Default described in Section 6(a) or Section 6(b) shall
have occurred and be continuing, the Noteholder of this Subordinated Note, by
notice in writing to Company, may declare the principal amount of this
Subordinated Note to be due and payable immediately and, upon any such
declaration, the same shall become and shall be immediately due and payable. The
Company waives demand, presentment for payment, notice of nonpayment, notice of
protest and all other notices. Notwithstanding the foregoing,

 

A-15



--------------------------------------------------------------------------------

because the Company will treat the Subordinated Notes as Tier 2 Capital, upon
the occurrence of an Event of Default other than an Event of Default described
in Section 6(a) or Section 6(b), the Noteholders may not accelerate the Stated
Maturity of the Subordinated Notes and make the principal of, and any accrued
and unpaid interest on, the Subordinated Notes, immediately due and payable. The
Company, within forty-five (45) calendar days after the receipt of written
notice from any Noteholder of the occurrence of an Event of Default with respect
to this Subordinated Note, shall mail to all Noteholders, at their addresses
shown on the Security Register (as defined in Section 14 below), such written
notice of Event of Default, unless such Event of Default shall have been cured
or waived before the giving of such notice as certified by the Company in
writing.

7.    Failure to Make Payments. In the event of an Event of Default under
Section 6(c), Section 6(d) or Section 6(e), the Company will, upon demand of the
Noteholder of this Subordinated Note, pay to the Noteholder of this Subordinated
Note the amount then due and payable on this Subordinated Note for principal and
interest (without acceleration of this Subordinated Note in any manner), with
interest on the overdue principal and interest at the rate borne by this
Subordinated Note, to the extent permitted by applicable law. If the Company
fails to pay such amount upon such demand, the Noteholder of this Subordinated
Note may, among other things, institute a judicial proceeding for the collection
of the sums so due and unpaid, may prosecute such proceeding to judgment or
final decree and may enforce the same against the Company and collect the
amounts adjudged or decreed to be payable in the manner provided by law out of
the property of the Company.

Upon the occurrence of a failure by the Company to make any required payment of
principal or interest on this Subordinated Note, or an Event of Default until
such Event of Default is cured by the Company or waived by the Noteholders in
accordance with Section 17 hereof, the Company shall not, except as required by
any federal or state governmental agency: (a) declare or pay any dividends or
distributions on, or redeem, purchase, acquire, or make a liquidation payment
with respect to, any of the Company’s capital stock; (b) make any payment of
principal of or interest or premium, if any, on or repay, repurchase or redeem
any indebtedness of the Company that ranks equal with or junior to the
Subordinated Notes; or (c) make any payments under any guarantee that ranks
equal with or junior to the Subordinated Notes, other than (i) any dividends or
distributions in shares of, or options, warrants or rights to subscribe for or
purchase shares of, any class of the Company’s common stock; (ii) any
declaration of a non-cash dividend in connection with the implementation of a
shareholders’ rights plan, or the issuance of stock under any such plan in the
future, or the redemption or repurchase of any such rights pursuant thereto;
(iii) as a result of a reclassification of the Company’s capital stock or the
exchange or conversion of one class or series of the Company’s capital stock for
another class or series of the Company’s capital stock; (iv) the purchase of
fractional interests in shares of the Company’s capital stock pursuant to the
conversion or exchange provisions of such capital stock or the security being
converted or exchanged; or (v) purchases of any class of the Company’s common
stock related to the issuance of common stock or rights under any benefit plans
for the Company’s directors, officers or employees or any of the Company’s
dividend reinvestment plans.

8.    Affirmative Covenants of the Company.

(a)    Notice of Certain Events. To the extent permitted by applicable statute,
rule or regulation, the Company shall provide written notice to the Noteholder
of the occurrence of any of the following events as soon as practicable, but in
no event later than fifteen (15) Business Days following the Company becoming
aware of the occurrence of such event:

(i)    the Company becomes less than “well-capitalized” as defined under the
then-applicable regulatory capital standards or the total risk-based capital
ratio, Tier 1 risk-based capital ratio, common equity Tier 1 risk-based capital
ratio or leverage ratio of the Bank becomes less than ten percent (10.0%), eight
percent (8.0%), six and one-half percent (6.5%) or five percent (5.0%),
respectively;

 

A-16



--------------------------------------------------------------------------------

(ii)    the Company, or any of the Company’s subsidiaries, or any officer of the
Company or its subsidiaries, becomes subject to any formal, written regulatory
enforcement action (as defined by the applicable regulatory agency);

(iii)    the dollar amount of any nonperforming assets of the Company on a
consolidated basis as of the end of a given fiscal quarter as a percentage of
the Company’s total loan portfolio increases by two percent (2.0%) or more from
the end of the preceding fiscal quarter; or

(iv)    there is a change in ownership of twenty-five percent (25%) or more of
the outstanding securities of the Company entitled to vote for the election of
directors.

(b)    Payment of Principal and Interest. The Company covenants and agrees for
the benefit of the Noteholder of this Subordinated Note that it will duly and
punctually pay the principal of, and interest on, this Subordinated Note, in
accordance with the terms hereof.

(c)    Maintenance of Office. The Company will maintain an office or agency in
the city of Conroe, Texas where Subordinated Notes may be surrendered for
registration of transfer or for exchange and where notices and demands to or
upon the Company in respect of the Subordinated Notes may be served. The Company
may also from time to time designate one or more other offices or agencies where
the Subordinated Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations; provided that no
such designation or rescission will in any manner relieve the Company of its
obligation to maintain an office or agency in the city of Conroe, Texas. The
Company will give prompt written notice to the Noteholders of any such
designation or rescission and of any change in the location of any such other
office or agency.

(d)    Corporate Existence. The Company will do or cause to be done all things
necessary to preserve and keep in full force and effect: (i) the corporate
existence of the Company; (ii) the existence (corporate or other) of each
subsidiary; and (iii) the rights (charter and statutory), licenses and
franchises of the Company and each of its subsidiaries; provided, however, that
the Company will not be required to preserve the existence (corporate or other)
of any of its subsidiaries or any such right, license or franchise of the
Company or any of its subsidiaries if the Board of Directors of the Company
determines that the preservation thereof is no longer desirable in the conduct
of the business of the Company and its subsidiaries taken as a whole and that
the loss thereof will not be disadvantageous in any material respect to the
Noteholders.

(e)    Maintenance of Properties. The Company will, and will cause each of its
subsidiaries to, cause all its properties used or useful in the conduct of its
business to be maintained and kept in good condition, repair and working order
and supplied with all necessary equipment and will cause to be made all
necessary repairs, renewals, replacements, betterments and improvements thereof,
all as in the judgment of the Company may be necessary so that the business
carried on in connection therewith may be properly and advantageously conducted
at all times; provided, however, that nothing in this Section 8 will prevent the
Company or any subsidiary from discontinuing the operation and maintenance of
any of their respective properties if such discontinuance is, in the judgment of
the Board of Directors of the Company or of any subsidiary, as the case may be,
desirable in the conduct of its business.

(f)    Compliance Certificate. The Company will deliver to the Noteholders,
within one hundred and twenty (120) calendar days after the end of each fiscal
year, an Officer’s Certificate covering the preceding calendar year, stating
whether or not, to the best of his or her knowledge, the Company is in default
in the performance and observance of any of the terms, provisions and conditions
of this Subordinated Note (without regard to notice requirements or periods of
grace) and if the Company will be in default, specifying all such defaults and
the nature and status thereof of which he or she may have knowledge.

 

A-17



--------------------------------------------------------------------------------

(g)    Tier 2 Capital. Whether or not the Company is subject to consolidated
capital requirements under applicable regulations of the Federal Reserve, if all
or any portion of the Subordinated Notes ceases to qualify as Tier 2 Capital,
other than due to the limitation imposed on the capital treatment of
subordinated debt during the five (5) years immediately preceding the Stated
Maturity of the Subordinated Notes, the Company will promptly notify the
Noteholder of this Subordinated Note and thereafter, subject to the Company’s
right to redeem the Subordinated Notes under such circumstances pursuant to the
terms of the Subordinated Notes, if requested by the Company, the Company and
the Noteholder of this Subordinated Note will work together in good faith to
execute and deliver all agreements as reasonably necessary in order to
restructure the applicable portions of the obligations evidenced by the
Subordinated Notes to qualify as Tier 2 Capital; provided, however, that nothing
contained in this Section 8(g) shall limit the Company’s right to redeem the
Subordinated Notes upon the occurrence of a Tier 2 Capital Event pursuant to
Section 4(a) or Section 4(b).

(h)    Compliance with Laws. The Company shall comply with the requirements of
all laws, regulations, orders and decrees applicable to it or its properties,
except for such noncompliance that would not reasonably be expected to have a
Material Adverse Effect (as such term is defined in the Purchase Agreement) on
the Company and its subsidiaries taken as a whole.

(i)    Taxes and Assessments. The Company shall punctually pay and discharge all
material taxes, assessments, and other governmental charges or levies imposed
upon it or upon its income or upon any of its properties; provided that no such
taxes, assessments or other governmental charges need be paid if they are being
contested in good faith by the Company.

(j)    Financial Statements; Access to Records.

(i)    Not later than forty-five (45) calendar days following the end of each of
the first three fiscal quarters for which the Company has not timely filed a
Quarterly Report on Form 10-Q with the Securities and Exchange Commission, upon
request, the Company shall provide the Noteholder with a copy of the Company’s
unaudited parent company only balance sheet and statement of income (loss) for
and as of the end of such immediately preceding fiscal quarter, prepared in
accordance with past practice. Quarterly financial statements, if required
herein, shall be unaudited and need not comply with generally accepted
accounting principles (“GAAP”).

(ii)    Not later than one hundred and twenty (120) calendar days from the end
of each fiscal year, upon request the Company shall provide the Noteholder with
copies of the Company’s audited financial statements consisting of the
consolidated balance sheet of the Company as of the fiscal year end and the
related statements of income (loss) and retained earnings, stockholders’ equity
and cash flows for the fiscal year then ended. Such financial statements shall
be prepared in accordance with GAAP applied on a consistent basis throughout the
period involved.

9.    Negative Covenants of the Company.

(a)    Limitation on Dividends. The Company shall not declare or pay any
dividend or make any distribution on capital stock or other equity securities of
any kind of the Company if the Bank is not “well capitalized” for regulatory
capital purposes under Section 225.2(r) of Regulation Y immediately prior to the
declaration of such dividend or distribution, except for dividends payable
solely in shares of common stock of the Company.

 

A-18



--------------------------------------------------------------------------------

(b)    Merger or Sale of Assets. The Company shall not merge into another
entity, effect a Change in Bank Control (as defined below), or convey, transfer
or lease substantially all of its properties and assets to any person, unless:

(i)    the continuing entity into which the Company is merged or the person
which acquires by conveyance or transfer or which leases substantially all of
the properties and assets of the Company shall be a corporation, association or
other legal entity organized and existing under the laws of the United States of
America, any State thereof or the District of Columbia and expressly assumes the
due and punctual payment of the principal of and any premium and interest on the
Subordinated Notes according to their terms, and the due and punctual
performance of all covenants and conditions hereof on the part of the Company to
be performed or observed; and

(ii)    immediately after giving effect to such transaction, no Event of
Default, and no event which, after notice or lapse of time or both, would become
an Event of Default, shall have occurred and be continuing.

“Change in Bank Control” means the sale, transfer, lease or conveyance by the
Company, or an issuance of stock by the Company’s wholly-owned subsidiary,
Spirit of Texas Bank, SSB (the “Bank”), in either case resulting in ownership by
the Company of less than eighty percent (80%) of the Bank.

10.    Denominations. The Subordinated Notes are issuable only in registered
form without interest coupons in minimum denominations of $100,000 and integral
multiples of $10,000 in excess thereof.

11.    Charges and Transfer Taxes. No service charge will be made for any
registration of transfer or exchange of this Subordinated Note, or any
redemption or repayment of this Subordinated Note, or any conversion or exchange
of this Subordinated Note for other types of securities or property, but the
Company may require payment of a sum sufficient to pay all taxes, assessments or
other governmental charges that may be imposed in connection with the transfer
or exchange of this Subordinated Note from the Noteholder requesting such
transfer or exchange.

12.    Payment Procedures. Payment of the principal and interest payable on the
Stated Maturity will be made by check, by wire transfer or by Automated Clearing
House (ACH) transfer in immediately available funds to a bank account in the
United States designated by the Noteholder of this Subordinated Note if such
Noteholder shall have previously provided wire instructions to the Company, upon
presentation and surrender of this Subordinated Note at the Payment Office (as
defined herein) or at such other place or places as the Company shall designate
by notice to the Noteholders as the Payment Office, provided that this
Subordinated Note is presented to the Company in time for the Company to make
such payments in such funds in accordance with its normal procedures. Payments
of interest (other than interest payable on the Stated Maturity) shall be made
by wire transfer in immediately available funds or check mailed to the
registered Noteholder of this Subordinated Note, as such Person’s address
appears on the Security Register (as defined herein). Interest payable on any
Interest Payment Date shall be payable to the Noteholder in whose name this
Subordinated Note is registered at the close of business on the fifteenth (15th)
calendar day prior to the applicable Interest Payment Date, without regard to
whether such date is a Business Day, except that interest not paid on the
Interest Payment Date, if any, will be paid to the Noteholder in whose name this
Subordinated Note is registered at the close of business on a special record
date fixed by the Company (a “Special Record Date”), notice of which shall be
given to the Noteholder of this Subordinated Note not less than ten
(10) calendar days prior to such Special Record Date. To the extent

 

A-19



--------------------------------------------------------------------------------

permitted by applicable law, interest shall accrue, at the rate at which
interest accrues on the principal of this Subordinated Note, on any amount of
principal or interest on this Subordinated Note not paid when due. All payments
on this Subordinated Note shall be applied first against interest due hereunder;
and then against principal due hereunder. The Noteholder of this Subordinated
Note acknowledges and agrees that the payment of all or any portion of the
outstanding principal amount of this Subordinated Note and all interest hereon
shall be pari passu in right of payment and in all other respects to the other
Subordinated Notes. In the event that the Noteholder of this Subordinated Note
receives payments in excess of its pro rata share of the Company’s payments to
the Noteholders of all of the Subordinated Notes, then the Noteholder of this
Subordinated Note shall hold in trust all such excess payments for the benefit
of the Noteholders of the other Subordinated Notes and shall pay such amounts
held in trust to such other Noteholders upon demand by such Noteholders.

13.    Form of Payment. Payments of principal of and interest on this
Subordinated Note shall be made in such coin or currency of the United States of
America as at the time of payment shall be legal tender for the payment of
public and private debts.

14.    Registration of Transfer, Security Register. Except as otherwise provided
herein, this Subordinated Note is transferable in whole or in part, and may be
exchanged for a like aggregate principal amount of Subordinated Notes of other
authorized denominations, by the Noteholder of this Subordinated Note in person,
or by its attorney duly authorized in writing, at the Payment Office or the
offices of the Registrar. The Company or the Registrar shall maintain a register
providing for the registration of the Subordinated Notes and any exchange or
transfer thereof (the “Security Register”). Upon surrender or presentation of
this Subordinated Note for exchange or registration of transfer, the Company or
the Registrar shall execute and deliver in exchange therefor a Subordinated Note
or Subordinated Notes of like aggregate principal amount, each in a minimum
denomination of $100,000 or any amount in excess thereof which is an integral
multiple of $10,000 (and, in the absence of an opinion of counsel satisfactory
to the Company to the contrary, bearing the restrictive legend(s) set forth
hereinabove) and that is or are registered in such name or names requested by
the Noteholder. Any Subordinated Note presented or surrendered for registration
of transfer or for exchange shall be duly endorsed and accompanied by a written
instrument of transfer in such form as is attached hereto and incorporated
herein, duly executed by the Noteholder of this Subordinated Note or its
attorney duly authorized in writing, with such tax identification number or
other information for each Person in whose name a Subordinated Note is to be
issued, and accompanied by evidence of compliance with any restrictive legend(s)
appearing on such Subordinated Note or Subordinated Notes as the Company may
reasonably request to comply with applicable law. No exchange or registration of
transfer of this Subordinated Note shall be made on or after (i) the fifteenth
(15th) day immediately preceding the Stated Maturity or (ii) the due delivery of
notice of redemption.

15.    Priority. The Subordinated Notes rank pari passu among themselves and
pari passu, in the event of any insolvency proceeding, dissolution, assignment
for the benefit of creditors, reorganization, restructuring of debt, marshaling
of assets and liabilities or similar proceeding or any liquidation or winding up
of the Company, with all other present or future unsecured subordinated debt
obligations of the Company, except any unsecured subordinated debt that,
pursuant to its express terms, is senior or subordinate in right of payment to
the Subordinated Notes and all Senior Indebtedness.

16.    Ownership. Prior to due presentment of this Subordinated Note for
registration of transfer, the Company may treat the Noteholder in whose name
this Subordinated Note is registered in the Security Register as the absolute
owner of this Subordinated Note for receiving payments of principal and interest
on this Subordinated Note and for all other purposes whatsoever, whether or not
this Subordinated Note be overdue, and the Company shall not be affected by any
notice to the contrary.

 

A-20



--------------------------------------------------------------------------------

17.    Waiver and Consent.

(a)    Any consent or waiver given by the Noteholder of this Subordinated Note
shall be conclusive and binding upon such Noteholder and upon all future
Noteholders of this Subordinated Note and of any Subordinated Note issued upon
the registration of transfer hereof or in exchange therefor or in lieu hereof,
whether or not notation of such consent or waiver is made upon this Subordinated
Note. This Subordinated Note may also be amended or waived pursuant to, and in
accordance with, the provisions of Section 7.3 of the Purchase Agreement. No
delay or omission of the Noteholder of this Subordinated Note to exercise any
right or remedy accruing upon any Event of Default shall impair such right or
remedy or constitute a waiver of any such Event of Default or an acquiescence
therein. Any insured depository institution which shall be a Noteholder of this
Subordinated Note or which otherwise shall have any beneficial ownership
interest in this Subordinated Note shall, by its acceptance of such Subordinated
Note (or beneficial interest therein), be deemed to have waived any right of
offset with respect to the repayment of the indebtedness evidenced thereby.

(b)    No waiver or amendment of any term, provision, condition, covenant or
agreement in the Subordinated Notes shall be effective except with the consent
of the Noteholders holding not less than more than fifty percent (50%) in
aggregate principal amount (excluding any Subordinated Notes held by the Company
or any of its Affiliates) of the Subordinated Notes at the time outstanding;
provided, however, that without the consent of each Noteholder of an affected
Subordinated Note, no such amendment or waiver may: (i) reduce the principal
amount of any Subordinated Note; (ii) reduce the rate of or change the time for
payment of interest on any Subordinated Note; (iii) extend the maturity of any
Subordinated Note; (iv) change the currency in which payment of the obligations
of the Company under the Subordinated Notes are to be made; (v) lower the
percentage of aggregate principal amount of outstanding Subordinated Notes
required to approve any amendment of the Subordinated Notes; (vi) make any
changes to Section 4(c) (Partial Redemption); Section 6 (Events of Default;
Acceleration); Section 7 (Failure to Make Payments); Section 8 (Affirmative
Covenants of the Company); Section 9 (Negative Covenants of the Company);
Section 15 (Priority) or Section 17 (Waiver and Consent) of the Subordinated
Notes that adversely affects the rights of any Noteholder; or
(vii) disproportionately affect any of the Noteholders of the then outstanding
Subordinated Notes. Notwithstanding the foregoing, the Company may amend or
supplement the Subordinated Notes without the consent of the Noteholders to cure
any ambiguity, defect or inconsistency or to provide for uncertificated
Subordinated Notes in addition to or in place of certificated Subordinated
Notes, or to make any change that does not adversely affect the rights of any
Noteholder of any of the Subordinated Notes. No failure to exercise or delay in
exercising, by any Noteholder of the Subordinated Notes, of any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege preclude any other or further
exercise thereof, or the exercise of any other right or remedy provided by law,
except as restricted hereby. The rights and remedies provided in this
Subordinated Note are cumulative and not exclusive of any right or remedy
provided by law or equity. No notice or demand on the Company in any case shall,
in itself, entitle the Company to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Noteholders to any other or further action in any circumstances without notice
or demand. No consent or waiver, expressed or implied, by the Noteholders to or
of any breach or default by the Company in the performance of its obligations
hereunder shall be deemed or construed to be a consent or waiver to or of any
other breach or default in the performance of the same or any other obligations
of the Company hereunder. Failure on the part of the Noteholders to complain of
any acts or failure to act or to declare an Event of Default, irrespective of
how long such failure continues, shall not constitute a waiver by the
Noteholders of their rights hereunder or impair any rights, powers or remedies
on account of any breach or default by the Company.

18.    Absolute and Unconditional Obligation of the Company. No provisions of
this Subordinated Note shall alter or impair the obligation of the Company,
which is absolute and unconditional, to pay the principal and interest on this
Subordinated Note at the times, places and rate, and in the coin or currency,
herein prescribed.

 

A-21



--------------------------------------------------------------------------------

19.    Successors and Assigns. This Subordinated Note shall be binding upon the
Company and inure to the benefit of the Noteholder and its respective successors
and permitted assigns. The Noteholder may assign all, or any part of, or any
interest in, the Noteholder’s rights and benefits hereunder. To the extent of
any such assignment, such assignee shall have the same rights and benefits
against the Company and shall agree to be bound by and to comply with the terms
and conditions of the Purchase Agreement as it would have had if it were the
Noteholder hereunder.

20.    No Sinking Fund; Convertibility. This Subordinated Note is not entitled
to the benefit of any sinking fund. This Subordinated Note is not convertible
into or exchangeable for any of the equity securities, other securities or
assets of the Company or any subsidiary.

21.    No Recourse Against Others. No recourse under or upon any obligation,
covenant or agreement contained in this Subordinated Note, or for any claim
based thereon or otherwise in respect thereof, will be had against any past,
present or future shareholder, employee, officer, or director, as such, of the
Company or of any predecessor or successor, either directly or through the
Company or any predecessor or successor, under any rule of law, statute or
constitutional provision or by the enforcement of any assessment or by any legal
or equitable proceeding or otherwise, all such liability being expressly waived
and released by the acceptance of this Subordinated Note by the Noteholder of
this Subordinated Note and as part of the consideration for the issuance of this
Subordinated Note.

22.    Notices. All notices to the Company under this Subordinated Note shall be
in writing and shall be delivered personally, or mailed, postage prepaid, by
U.S. registered or certified mail, return receipt requested, or sent by a
responsible overnight commercial courier promising next business day delivery,
to the Company at 1836 Spirit of Texas Way, Conroe, Texas 77301, Attention: Dean
O. Bass, Chairman and Chief Executive Officer, or to such other address as the
Company may provide to the Noteholders (the “Payment Office”), or sent by email
to the Company at dbass@sotb.com. All notices to the Noteholders shall be in
writing and shall be mailed, postage prepaid, by U.S. registered or certified
mail, return receipt requested, or sent by email to each Noteholder at such
Noteholder’s address as set forth in the Security Register. Any notice given in
accordance with the foregoing shall be deemed given when delivered personally
or, if mailed, three (3) Business Days after it shall have been deposited in the
U.S. mail as aforesaid or, if sent by overnight courier, the Business Day
following the date of delivery to such courier (provided that next business day
delivery was requested), or if emailed, upon confirmation of receipt.

23.    Further Issues. The Company may, without the consent of the Noteholders
of the Subordinated Notes, create and issue additional notes having the same
terms and conditions of the Subordinated Notes (except for the Issue Date) so
that such further notes shall be consolidated and form a single series with the
Subordinated Notes.

24.    Governing Law; Interpretation. THIS SUBORDINATED NOTE WILL BE DEEMED TO
BE A CONTRACT MADE UNDER THE LAWS OF THE STATE OF NEW YORK AND WILL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICT OF LAW PRINCIPLES THEREOF (OTHER THAN SECTION 5-1401 OF THE
NEW YORK GENERAL OBLIGATIONS LAW). THIS SUBORDINATED NOTE IS INTENDED TO MEET
THE CRITERIA FOR QUALIFICATION OF THE OUTSTANDING PRINCIPAL AS TIER 2 CAPITAL
UNDER THE REGULATORY GUIDELINES OF THE FEDERAL RESERVE, AND THE TERMS HEREOF
SHALL BE INTERPRETED IN A MANNER TO SATISFY SUCH INTENT.

 

A-22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Subordinated Note to be duly
executed and attested.

 

SPIRIT OF TEXAS BANCSHARES, INC. By:  

 

Name:   Dean O. Bass Title:   Chairman and Chief Executive Officer

 

ATTEST:

 

Name:   Title:  

[Signature Page to Subordinated Note]

 

A-23



--------------------------------------------------------------------------------

ASSIGNMENT FORM

To assign this Subordinated Note, fill in the form below: (I) or (we) assign and
transfer this Subordinated Note to:

 

 

(Print or type assignee’s name, address and zip code)

 

 

(Print or type assignee’s social security or tax identification no.)

and irrevocably appoint                                                   as
agent to transfer this Subordinated Note on the books of the Company. The agent
may substitute another to act for it.

 

Date:                                                                
Your signature:                                  
                                                     (Sign exactly as your name
appears on    the face of this Subordinated Note)     
Tax identification no:                                
                                        

Signature guarantee:                     
                                         
                                         
                                         
                                                                 

(Signatures must be guaranteed by an eligible guarantor institution (banks,
stockbrokers, savings and loan associations and credit unions with membership in
an approved signature guarantee medallion program), pursuant to Rule 17Ad-15
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”.)

The undersigned certifies that it [is / is not] an Affiliate of the Company and
that, to its knowledge, the proposed transferee [is / is not] an Affiliate of
the Company.

In connection with any transfer or exchange of this Subordinated Note occurring
prior to the date that is one year after the later of the date of original
issuance of this Subordinated Note and the last date, if any, on which this
Subordinated Note was owned by the Company or any Affiliate of the Company, the
undersigned confirms that this Subordinated Note is being:

CHECK ONE BOX BELOW:

 

☐    (1)    acquired for the undersigned’s own account, without transfer; ☐   
(2)    transferred to the Company; ☐    (3)    transferred in accordance and in
compliance with Rule 144A under the Securities Act of 1933, as amended (the
“Securities Act”); ☐    (4)    transferred under an effective registration
statement under the Securities Act; ☐    (5)    transferred in accordance with
and in compliance with Regulation S under the Securities Act; ☐    (6)   
transferred to an institutional “accredited investor” (as defined in
Rule 501(a)(1), (2), (3) or (7) under the Securities Act);



--------------------------------------------------------------------------------

☐    (7)   

transferred to an “accredited investor” (as defined in Rule 501(a)(4) under the
Securities Act), not referred to in item (6) that has been provided with the
information designated under Section 4(d) of the Securities Act; or

 

☐    (8)    transferred in accordance with another available exemption from the
registration requirements of the Securities Act.

Unless one of the boxes is checked, the Company will refuse to register this
Subordinated Note in the name of any Person other than the registered holder
thereof; provided, however, that if box (5), (6), (7) or (8) is checked, the
Company may require, prior to registering any such transfer of this Subordinated
Note, in its sole discretion, such legal opinions, certifications and other
information as the Company may reasonably request to confirm that such transfer
is being made pursuant to an exemption from, or in a transaction not subject to,
the registration requirements of the Securities Act, such as the exemption
provided by Rule 144 under the Securities Act.

 

Assignee’s signature:  

     

Signature guarantee:                     
                                         
                                         
                                         
                                                                     

(Signatures must be guaranteed by an eligible guarantor institution (banks,
stockbrokers, savings and loan associations and credit unions with membership in
an approved signature guarantee medallion program), pursuant to Exchange Act
Rule 17Ad-l5).

TO BE COMPLETED BY PURCHASER IF BOX (1) OR (3) ABOVE IS CHECKED:

The undersigned represents and warrants that it is purchasing this Subordinated
Note for its own account or an account with respect to which it exercises sole
investment discretion and that it and any such account is a “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act
and is aware that the sale to it is being made in reliance on Rule 144A and
acknowledges that it has received such information regarding the Company as the
undersigned has requested pursuant to Rule 144A or has determined not to request
such information and that it is aware that the transferor is relying upon the
undersigned’s foregoing representations in order to claim the exemption from
registration provided by Rule 144A.

 

Date:                                                                    
Assignee’s signature:                                
                                    



--------------------------------------------------------------------------------

EXHIBIT C

RISK FACTORS

An investment in the 6.00% Fixed-to-Floating Rate Subordinated Notes due 2030
(the “Subordinated Notes”) issued by Spirit of Texas Bancshares, Inc. (the
“Company,” “we,” “our” and “us”) involves a number of risks. You should read
carefully and consider the following risks before making an investment decision.
The following risks are not, however, exclusive or exhaustive, and only
represent typical risks that may impact an investment in the Subordinated Notes.
In evaluating an investment in any of our securities, investors should consider
carefully, among other things, information under the heading “Cautionary
Statement Regarding Forward Looking Statements” and the risks previously
disclosed under the heading “Risk Factors” in the Company’s Annual Report on
Form 10-K for the year ended December 31, 2019, filed with the Securities and
Exchange Commission (the “SEC”) on March 16, 2020, the information under the
heading “Cautionary Notice Regarding Forward-Looking Statements” and the risks
previously disclosed under the heading “Risk Factors” in the Company’s Quarterly
Report on Form 10-Q for the fiscal quarter ended March 31, 2020, filed with the
SEC on May 15, 2020, and such other risk factors as the Company may disclose in
other reports and statements filed with the SEC. The order of these risk factors
does not reflect their relative importance or likelihood of occurrence.
Capitalized terms used but not otherwise defined herein have the meanings
ascribed to such terms in the Subordinated Notes.

Risks Related to the Subordinated Notes

You should not rely on indicative or historical data concerning the Secured
Overnight Financing Rate (“SOFR”).

Under the terms of the Subordinated Notes, the interest rate on the Subordinated
Notes for each interest period during the floating rate period will be based on
Three-Month Term SOFR, a forward-looking term rate for a tenor of three months
that will be based on SOFR (“Three-Month Term SOFR”) (unless a Benchmark
Transition Event and its related Benchmark Replacement Date occur with respect
to Three-Month Term SOFR, in which case the rate of interest will be based on
the next-available Benchmark Replacement). In the following discussion of SOFR,
when we refer to SOFR-linked Subordinated Notes, we mean the Subordinated Notes
at any time when the interest rate on the Subordinated Notes is or will be
determined based on SOFR, including Three-Month Term SOFR.

SOFR is published by the Federal Reserve Bank of New York (“FRBNY”) and is
intended to be a broad measure of the cost of borrowing cash overnight
collateralized by U.S. Treasury securities. FRBNY reports that SOFR includes all
trades in the Broad General Collateral Rate, plus bilateral U.S. Treasury
repurchase agreement (“repo”) transactions cleared through the
delivery-versus-payment service offered by the Fixed Income Clearing Corporation
(the “FICC”), a subsidiary of The Depository Trust & Clearing Corporation
(“DTCC”). SOFR is filtered by FRBNY to remove a portion of the foregoing
transactions considered to be “specials.” According to FRBNY, “specials” are
repos for specific-issue collateral which take place at cash-lending rates below
those for general collateral repos because cash providers are willing to accept
a lesser return on their cash in order to obtain a particular security.

FRBNY reports that SOFR is calculated as a volume-weighted median of
transaction-level tri-party repo data collected from The Bank of New York
Mellon, which currently acts as the clearing bank for the tri-party repo market,
as well as general collateral finance repo transaction data and data on
bilateral U.S. Treasury repo transactions cleared through the FICC’s
delivery-versus-payment service.

 

C-1



--------------------------------------------------------------------------------

FRBNY states that it obtains information from DTCC Solutions LLC, an affiliate
of DTCC. FRBNY currently publishes SOFR daily on its website at
https://apps.newyorkfed.org/markets/autorates/sofr. FRBNY states on its
publication page for SOFR that use of SOFR is subject to important disclaimers,
limitations and indemnification obligations, including that FRBNY may alter the
methods of calculation, publication schedule, rate revision practices or
availability of SOFR at any time without notice. The foregoing Internet website
is an inactive textual reference only.

FRBNY started publishing SOFR in April 2018. FRBNY has also started publishing
historical indicative SOFRs dating back to 2014, although this historical
indicative data inherently involves assumptions, estimates and approximations.
You should not rely on this historical indicative data or on any historical
changes or trends in SOFR as an indicator of the future performance of SOFR.

The amount of interest payable on the Subordinated Notes will vary on and after
July 31, 2025.

As the interest rate of the Subordinated Notes will be calculated based on SOFR
from July 31, 2025 to but excluding the maturity date or earlier redemption date
and SOFR is a floating rate, the interest rate on the Subordinated Notes will
vary on and after July 31, 2025. During this period, the Subordinated Notes will
bear a floating interest rate set each quarterly interest period at a per annum
rate equal to the Benchmark rate (which is expected to be Three-Month Term SOFR)
plus a spread of 592 basis points; provided, that in the event that the
Benchmark rate for any floating rate period is less than zero, the Benchmark
rate for such floating rate period shall be deemed to be zero. The per annum
interest rate that is determined on the relevant determination date will apply
to the entire quarterly interest period following such determination date even
if the Benchmark rate increases during that period.

Floating rate notes bear additional significant risks not associated with fixed
rate debt securities. These risks include fluctuation of the interest rates and
the possibility that you will receive an amount of interest that is lower than
expected. We have no control over a number of matters, including economic,
financial, and political events, that are important in determining the
existence, magnitude, and longevity of market volatility and other risks and
their impact on the value of, or payments made on, the floating rate
Subordinated Notes.

SOFR may be more volatile than other benchmark or market rates.

Since the initial publication of SOFR, daily changes in the rate have, on
occasion, been more volatile than daily changes in comparable benchmark or
market rates, and SOFR over time may bear little or no relation to the
historical actual or historical indicative data. In addition, the return on and
value of the SOFR-linked Subordinated Notes may fluctuate more than floating
rate securities that are linked to less volatile rates.

Changes in the calculation of SOFR could adversely affect the amount of interest
that accrues on the SOFR-linked Subordinated Notes and the trading prices for
the SOFR-linked Subordinated Notes.

Because SOFR is published by FRBNY based on data received from other sources, we
have no control over its determination, calculation, or publication. There can
be no assurance that SOFR will not be discontinued or fundamentally altered in a
manner that is materially adverse to the interests of investors in the
SOFR-linked Subordinated Notes. If the manner in which SOFR is calculated is
changed, that change may result in a reduction in the amount of interest that
accrues on the SOFR-linked Subordinated Notes, which may adversely affect the
trading prices of the SOFR-linked Subordinated Notes. In addition, the interest
rate on the SOFR-linked Subordinated Notes for any day will not be adjusted for
any modification or amendment to SOFR for that day that FRBNY may publish if the
interest rate for that day has already

 

C-2



--------------------------------------------------------------------------------

been determined prior to such publication. Further, if the Benchmark rate on the
SOFR-linked Subordinated Notes for any interest period declines to zero or
becomes negative, then the Benchmark rate for such interest period will be
deemed to be zero. There is no assurance that changes in SOFR could not have a
material adverse effect on the yield on, value of, and market for the
SOFR-linked Subordinated Notes.

SOFR differs fundamentally from, and may not be a comparable substitute for,
U.S. dollar LIBOR.

In June 2017, the Alternative Reference Rates Committee (the “ARRC”) convened by
the Board of Governors of the Federal Reserve System (the “Federal Reserve”) and
FRBNY announced SOFR as its recommended alternative to the London interbank
offered rate for U.S. dollar obligations (“U.S. dollar LIBOR”). However, because
SOFR is a broad U.S. Treasury repo financing rate that represents overnight
secured funding transactions, it differs fundamentally from U.S. dollar LIBOR.
For example, SOFR is a secured overnight rate, while U.S. dollar LIBOR is an
unsecured rate that represents interbank funding over different maturities. In
addition, because SOFR is a transaction-based rate, it is backward-looking,
whereas U.S. dollar LIBOR is forward-looking. Because of these and other
differences, there can be no assurance that SOFR will perform in the same way as
U.S. dollar LIBOR would have done at any time, and there is no guarantee that it
is a comparable substitute for U.S. dollar LIBOR.

Any failure of SOFR to gain market acceptance could adversely affect the trading
prices of the SOFR-linked Subordinated Notes.

SOFR may fail to gain market acceptance. SOFR was developed for use in certain
U.S. dollar derivatives and other financial contracts as an alternative to U.S.
dollar LIBOR in part because it is considered to be a good representation of
general funding conditions in the overnight U.S. Treasury repo market. However,
as a rate based on transactions secured by U.S. Treasury securities, it does not
measure bank-specific credit risk and, as a result, is less likely to correlate
with the unsecured short-term funding costs of banks. This may mean that market
participants would not consider SOFR to be a suitable substitute or successor
for all of the purposes for which U.S. dollar LIBOR historically has been used
(including, without limitation, as a representation of the unsecured short-term
funding costs of banks), which may, in turn, lessen its market acceptance. Any
failure of SOFR to gain market acceptance could adversely affect the return on,
value of and market for the SOFR-linked Subordinated Notes.

Any market for the SOFR-linked Subordinated Notes may be illiquid or
unpredictable.

Since SOFR is a relatively new market index, SOFR-linked debt securities likely
will have no established trading market when issued, and an established trading
market for the SOFR-linked Subordinated Notes may never develop or may not be
very liquid. Market terms for securities that are linked to SOFR, such as the
spread over the base rate reflected in the interest rate provisions, may evolve
over time, and as a result, trading prices of the SOFR-linked Subordinated Notes
may be lower than those of later-issued securities that are linked to SOFR.
Similarly, if SOFR does not prove to be widely used in securities that are
similar or comparable to the SOFR-linked Subordinated Notes, the trading price
of the SOFR-linked Subordinated Notes may be lower than those of securities that
are linked to rates that are more widely used. You may not be able to sell the
SOFR-linked Subordinated Notes at all or may not be able to sell the SOFR-linked
Subordinated Notes at prices that will provide you with a yield comparable to
similar investments that have a developed secondary market, and may consequently
suffer from increased pricing volatility and market risk. The manner of adoption
or application of reference rates based on SOFR in the bond and equity markets
may differ materially compared with the application and adoption of SOFR in
other markets, such as the derivatives and loan markets. You should carefully
consider how any potential inconsistencies between the adoption of reference
rates based on SOFR across these markets may impact any hedging or other
financial arrangements which you may put in place in connection with any
acquisition, holding or disposal of the SOFR-linked Subordinated Notes.

 

C-3



--------------------------------------------------------------------------------

The interest rate for the Subordinated Notes during the floating rate period may
be determined based on a rate other than Three-Month Term SOFR.

Three-Month Term SOFR does not currently exist and is currently being developed
under the sponsorship of the ARRC. There is no assurance that the development of
Three-Month Term SOFR, or any other forward-looking term rate based on SOFR,
will be completed. Uncertainty surrounding the development of forward-looking
term rates based on SOFR could have a material adverse effect on the return on,
value of and market for the Subordinated Notes. If, at the commencement of the
floating rate period for the Subordinated Notes, the Federal Reserve and/or the
FRBNY, or a committee officially endorsed or convened by the Federal Reserve
and/or the FRBNY or any successor thereto (“Relevant Governmental Body”) has not
selected or recommended a forward-looking term rate for a tenor of three months
based on SOFR, the development of a forward-looking term rate for a tenor of
three months based on SOFR that has been recommended or selected by the Relevant
Governmental Body is not complete, or the Company determines that the use of a
forward-looking rate for a tenor of three months based on SOFR is not
administratively feasible, then the next-available Benchmark Replacement under
the benchmark transition provisions will be used to determine the interest rate
on the Subordinated Notes during the floating rate period (unless a Benchmark
Transition Event and its related Benchmark Replacement Date occur with respect
to that next-available Benchmark Replacement).

Under the terms of the Subordinated Notes, the calculation agent is expressly
authorized to make determinations, decisions or elections with respect to
technical, administrative or operational matters that it decides are appropriate
to reflect the use of Three-Month Term SOFR as the interest rate basis for the
Subordinated Notes, which are defined in the terms of the Subordinated Notes as
“Three-Month Term SOFR Conventions.” For example, assuming that a form of
Three-Month Term SOFR is developed, it is not currently known how or by whom
rates for Three-Month Term SOFR will be published. Accordingly, the calculation
agent will need to determine the applicable Three-Month Term SOFR during the
floating rate period. The calculation agent’s determination and implementation
of any Three-Month Term SOFR Conventions could result in adverse consequences to
the amount of interest that accrues on the Subordinated Notes during the
floating rate period, which could adversely affect the return on, value of and
market for the Subordinated Notes.

Any Benchmark Replacement may not be the economic equivalent of Three-Month Term
SOFR.

Under the benchmark transition provisions of the Subordinated Notes, if the
calculation agent determines that a Benchmark Transition Event and its related
Benchmark Replacement Date have occurred with respect to Three-Month Term SOFR,
then the interest rate on the Subordinated Notes during the floating rate period
will be determined using the next-available Benchmark Replacement (as defined in
the Subordinated Notes) (which may include a related Benchmark Replacement
Adjustment). However, the Benchmark Replacement may not be the economic
equivalent of Three-Month Term SOFR. For example, Compounded SOFR, the first
available Benchmark Replacement, is the compounded average of the daily Secured
Overnight Financing Rates calculated in arrears, while Three-Month Term SOFR is
intended to be a forward-looking rate with a tenor of three months. In addition,
very limited market precedent exists for securities that use Compounded SOFR as
the rate basis, and the method for calculating Compounded SOFR in those
precedents varies. Further, the ISDA Fallback Rate, which is another Benchmark
Replacement, has not yet been established and may change over time.

 

C-4



--------------------------------------------------------------------------------

The implementation of Benchmark Replacement Conforming Changes could adversely
affect the amount of interest that accrues on the Subordinated Notes and the
trading prices for the Subordinated Notes.

Under the benchmark transition provisions of the Subordinated Notes, if a
particular Benchmark Replacement or Benchmark Replacement Adjustment cannot be
determined, then the next-available Benchmark Replacement or Benchmark
Replacement Adjustment will apply. These replacement rates and adjustments may
be selected or formulated by (i) the Relevant Governmental Body (such as the
ARRC), (ii) ISDA or (iii) in certain circumstances, the calculation agent. In
addition, the benchmark transition provisions expressly authorize the
calculation agent to make certain changes, which are defined in the terms of the
Subordinated Notes as “Benchmark Replacement Conforming Changes,” with respect
to, among other things, the determination of interest periods, and the timing
and frequency of determining rates and making payments of interest. The
application of a Benchmark Replacement and Benchmark Replacement Adjustment, and
any implementation of Benchmark Replacement Conforming Changes, could result in
adverse consequences to the amount of interest that accrues on the Subordinated
Notes during the floating rate period, which could adversely affect the return
on, value of and market for the Subordinated Notes. Further, there is no
assurance that the characteristics of any Benchmark Replacement will be similar
to the then-current Benchmark that it is replacing, or that any Benchmark
Replacement will produce the economic equivalent of the then-current Benchmark
that it is replacing.

We will act as the initial calculation agent and may have economic interests
adverse to the interests of the holders of the Subordinated Notes.

The calculation agent will determine the interest rate during the floating rate
period. Any exercise of discretion by us under the terms of the Subordinated
Notes, including, without limitation, any discretion exercised by us acting as
calculation agent, could present a conflict of interest. In making the required
determinations, decisions and elections, we may have economic interests that are
adverse to the interests of the holders of the Subordinated Notes, and those
determinations, decisions or elections could have a material adverse effect on
the yield on, value of and market for the Subordinated Notes. Any determination
by us, as the calculation agent, will be conclusive and binding absent manifest
error.

Your ability to transfer the Subordinated Notes may be limited by the absence of
an active trading market, and there is no assurance that any active trading
market will develop for the Subordinated Notes.

There is no established public market for the Subordinated Notes, and we cannot
assure you that an active trading market for the Subordinated Notes will
develop. If no active trading market develops, you may not be able to resell the
Subordinated Notes at their fair market value or at all. We do not intend to
apply for listing the Subordinated Notes on any securities exchange. Future
trading prices of the Subordinated Notes will depend on many factors, including,
among other things, prevailing interest rates, our operating results, our
financial condition and the market for similar securities. We cannot assure you
as to the development or liquidity of any trading market for the Subordinated
Notes. The liquidity of any market for the Subordinated Notes will depend on a
number of factors, including:

 

  •  

the number of holders of the Subordinated Notes;

 

  •  

our operating performance and financial condition;

 

  •  

the market for similar securities;

 

  •  

the interest of securities dealers in making a market in the Subordinated Notes;
and

 

C-5



--------------------------------------------------------------------------------

  •  

prevailing interest rates.

We cannot assure you that the market, if any, for the Subordinated Notes will be
free from similar disruptions or that any such disruptions may not adversely
affect the prices at which you may sell your Subordinated Notes. Therefore, we
cannot assure you that you will be able to sell your Subordinated Notes at a
particular time or the price that you receive when you sell will be favorable.

In the event we redeem the Subordinated Notes before maturity, you may not be
able to reinvest your principal at the same or a higher rate of return.

We may redeem the Subordinated Notes, in whole or in part, and without premium
or penalty, at any time five years after the issue date, subject to certain
conditions. You should assume that we will exercise our redemption option if we
are able to obtain capital at a lower cost than we must pay on the Subordinated
Notes or if it is otherwise in our interest to redeem the Subordinated Notes. We
may also redeem the Subordinated Notes, in whole, but not in part, and without
premium or penalty, upon the occurrence of certain events at any time, including
within the first five years after the issue date. If the Subordinated Notes are
redeemed, you may be required to reinvest your principal at a time when you may
not be able to earn a return that is as high as you were earning on the
Subordinated Notes.

As a holder of the Subordinated Notes, you will not be entitled to any rights
with respect to our capital stock.

If you hold a Subordinated Note, you will not be entitled to any rights with
respect to our capital stock (including, without limitation, voting rights and
rights to receive any dividends or other distributions on our capital stock) by
virtue of holding a Subordinated Note.

Holders of the Subordinated Notes will have no say over our management and
affairs.

Our officers and directors will make all decisions with respect to our
management. Holders of the Subordinated Notes have no right or power to take
part in our management. Prospective investors will be entirely reliant on our
officers and directors to effectively manage our business so that we may meet
our debt obligations when they fall due.

Your right to receive payments on the Subordinated Notes is effectively
subordinated to those lenders who have a security interest in our assets.

Our obligations under the Subordinated Notes are unsecured and we may be able to
obtain indebtedness from time to time that is secured by all or substantially
all of our assets. If we are declared bankrupt or insolvent, or if we default
under such secured indebtedness, the lenders could declare all of the funds
borrowed thereunder, together with accrued interest, immediately due and
payable. If we were unable to repay such indebtedness, the lenders could
foreclose on the pledged assets to the exclusion of holders of the Subordinated
Notes, even if an event of default exists under the Subordinated Notes. In any
such event, because the Subordinated Notes are not secured by any of our assets,
it is possible that there would be no assets remaining from which your claims
could be satisfied or, if any assets remained, they might be insufficient to
satisfy your claims fully.

 

C-6



--------------------------------------------------------------------------------

Your right to receive payments on the Subordinated Notes is structurally
subordinated to indebtedness of our bank subsidiary, Spirit of Texas Bank, SSB
(the “Bank”) and our other subsidiaries.

The Subordinated Notes will be our obligations only, are not obligations of or
deposits in the Bank or its other subsidiaries, and are not insured by any
government or private agency. Because we are a holding company, our rights and
the rights of our creditors, including the holders of the Subordinated Notes, to
participate in any distribution of the assets of the Bank or our other
subsidiaries, upon a liquidation, reorganization, or insolvency of the Bank or
our other subsidiaries (and the consequent right of the holders of the
Subordinated Notes to participate in those assets) will be subject to the claims
of the creditors of the Bank or our other subsidiaries (including depositors in
our subsidiaries). If we are a creditor of the Bank or its other subsidiaries,
our claims would be subject to any prior security interest in the assets of the
Bank or our other subsidiaries and any indebtedness of our subsidiaries senior
to our indebtedness.

The Subordinated Notes are also effectively subordinated to all of the
liabilities of the Bank or our other subsidiaries, to the extent of their
assets, since they are separate and distinct legal entities with no obligation
to pay any amounts due under our indebtedness, including the Subordinated Notes,
or to make any funds available to make payments on the Subordinated Notes,
whether by paying dividends or otherwise.

We will have increased debt service obligations upon issuance of the
Subordinated Notes.

Upon issuance of the Subordinated Notes, we will have incurred additional debt
service in addition to normal operating expenses and planned capital
expenditures. Our increased level of indebtedness may have several important
effects on our future operations including, without limitation, a portion of our
cash flow must be dedicated to the payment of interest and principal on the
Subordinated Notes, reducing funds available for distribution to shareholders
and our ability to obtain additional financing for working capital, capital
expenditures, acquisitions and general corporate and other purposes may be
limited. Our ability to meet our debt service obligations and to reduce our
total indebtedness will be dependent upon the future performance of the Bank and
its ability to pay dividends to us, which will be subject to regulatory
restrictions, general economic, industry and competitive conditions and to
financial, business and other factors affecting us and the Bank, many of which
are beyond our control. We cannot assure you that the Bank will be able to
continue to generate cash flow at or above its current level and that we will be
able to pay principal and interest on the Subordinated Notes as it becomes due.

Regulatory guidelines may restrict our ability to pay the principal of, and
accrued and unpaid interest on, the Subordinated Notes.

The Company is a bank holding company with no material activities other than the
provision of funds to our subsidiaries, including the Bank, in the ordinary
course of business. Our principal source of funds to pay dividends on our
capital stock and to service any of our debt obligations, including the
Subordinated Notes, other than further issuances of securities, would be
dividends received from the Bank. The Bank is not obligated to make payments to
us, and any payments to us would depend on the earnings or financial condition
of the Bank and various business considerations, and may also require prior
regulatory approval.

Moreover, pursuant to federal law and regulations promulgated by the Federal
Reserve, a bank holding company is required to act as a source of financial and
managerial strength to each of its banking subsidiaries and commit resources to
their support, including the guarantee of capital plans of an undercapitalized
bank subsidiary. Such support may be required at times when a holding company
may not otherwise be inclined to provide it. As a result of the foregoing, we
may be unable to pay the principal of, and accrued but unpaid interest on, the
Subordinated Notes at the maturity of the Subordinated Notes.

 

C-7



--------------------------------------------------------------------------------

Government regulation may affect the priority of the Subordinated Notes in the
case of a bankruptcy or liquidation.

The Dodd-Frank Wall Street Reform Act (the “Dodd-Frank Act”) created a new
resolution regime known as the “orderly liquidation authority,” which may apply
to us as a bank holding company. Under the orderly liquidation authority, the
Federal Deposit Insurance Corporation (the “FDIC”) may be appointed as receiver
for an entity for purposes of liquidating the entity if the Secretary of the
Treasury determines that the entity is in severe financial distress and that the
entity’s failure would have serious adverse effects on the U.S. financial
system.

If the FDIC is appointed as receiver under the orderly liquidation authority,
then the Dodd-Frank Act, rather than applicable insolvency laws, would determine
the powers of the receiver, and the rights and obligations of creditors and
other parties who have dealt with the institution. There are substantial
differences in the rights of creditors under the orderly liquidation authority
compared to those under the U.S. Bankruptcy Code, including the right of the
FDIC to disregard the strict priority of creditor claims in some circumstances,
the use of an administrative claims procedure to determine creditors’ claims (as
opposed to the judicial procedure utilized in bankruptcy proceedings) and the
right of the FDIC to transfer claims to a “bridge” entity. As a consequence of
the rights of the FDIC under the orderly liquidation authority, the holders of
the Subordinated Notes may be fully subordinated to interests held by the U.S.
government in the event that we enter into a receivership, insolvency,
liquidation or similar proceeding. While the FDIC has issued regulations to
implement the orderly liquidation authority, not all aspects of how the FDIC
might exercise this authority are known and additional rulemakings are likely.
Further, it is uncertain how the FDIC might exercise its discretion under the
orderly liquidation authority in a particular case.

Holders of the Subordinated Notes are not protected in the event of a material
adverse change in our financial condition or results of operations and there is
limited covenant protection in the Subordinated Notes.

The covenants in the Subordinated Notes are limited and do not protect holders
of the Subordinated Notes in the event of a material adverse change in our
financial condition or results of operations. Additionally, payments of
principal of the Subordinated Notes can be accelerated only upon bankruptcy of
the Company. There is no right of acceleration of payment of the Subordinated
Notes in the case of default in the performance of any covenant by the Company,
including payment of principal or interest. The Subordinated Notes do not
contain any provisions which restrict us from incurring, assuming or becoming
liable with respect to any indebtedness or other obligations, whether secured or
unsecured, including indebtedness which will rank senior to the Subordinated
Notes.

The Subordinated Notes do not contain any financial ratios or specified levels
of liquidity to which we must adhere. In addition, the Subordinated Notes do not
contain any provisions which require us to repurchase, redeem, or modify the
terms of the Subordinated Notes upon any events involving the Company which may
adversely affect our creditworthiness. Therefore, neither the covenants nor the
other provisions of the Subordinated Notes should be a significant factor in
evaluating whether we will be able to comply or will comply with our obligations
under the Subordinated Notes.

We will be able to incur additional debt, which could result in a further
increase of our leverage and thereby have an adverse effect on our ability to
pay our obligations under the Subordinated Notes.

The terms of the Subordinated Notes do not and will not prohibit us from
incurring additional debt. We may seek to raise additional capital in the form
of senior debt in the future. If we do incur more debt, the related risks that
we would face with an increase in leverage could result in an adverse effect on
our ability to pay our obligations under the Subordinated Notes.

 

C-8



--------------------------------------------------------------------------------

The Subordinated Notes are not an insured deposit.

Your investment in the Subordinated Notes will not be a bank deposit and would
not be insured or guaranteed by the FDIC or any other government agency. Your
investment will be subject to investment risk, and you must be capable of
affording the loss of your entire investment.

There can be no assurance that the Subordinated Notes will qualify for the tax
treatment for which the Company intends the Subordinated Notes to qualify.

Although the Company intends for the Subordinated Notes to qualify for tax
treatment that is favorable to the Company, the Company has not sought advice
from its accountants, nor has it sought a ruling from the U.S. Internal Revenue
Service (“IRS”), as to the federal income tax consequences of issuing the
Subordinated Notes. There can be no assurance that upon future review, the
Company’s accounts will determine that the Subordinated Notes do not qualify for
the intended tax treatment. Similarly, there can be no assurance that the IRS
will not successfully challenge the intended tax treatment of the Subordinated
Notes. If at any time within the first five years after the issue date, the
interest payable by the Company on the Subordinated Notes is not, or will not
be, deductible by the Company, in whole or in part, for federal income tax
purposes, we may redeem the Subordinated Notes in whole, but not in part, and
without premium or penalty.

 

C-9